Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 1 of 45

Let me put this in simple terms: the visitors will walk for two hours within the zoo to see the
lights and exhibits but a small percentage cannot walk an additional five minutes to and from
current stadium overflow parking, so we must absolutely destroy more desert terrain to solve
this crucial problem. Does that summarize your thinking on the matter?
L have also checked a dozen satellite photos of the zoo area taken in the last five years across
four platforms, and in none of them was the main parking area anywhere near full. Of course
these images are all daytime and in some cases the date/time stamp is vague. Even so, if the
130 days (35.6% of the year) number is correct, one would think that at least one photo, or
even three, of the main parking lot would show full capacity. They don’t; not even one.
It is obvious that parking lot dimensions should never determined by a maximum theoretical
“worst-case scenario”. If that were the case, much of urban landscape would be blacktop.
There are firms and sophisticated software that provide optimized dimensions and layouts for
automobile parking according to economic activity. Were these used?
Even if overflow parking is occasionally needed — as it is — this does not mean that there are no
other solutions. The present stadium parking is, as far as | know, sufficient to meet this need,
and the arguments based upon distance and security are beyond weak, since Phoenix police are
always present at the intersection to ensure safe passage. There is also an engineering concept
called a ‘bridge’ which might solve this problem, if it is a problem.
The excuse of conflicting events using the stadium parking is less than convincing. | am sure you
are aware that the stadium is now used by ASU, not a MLB team. The impact of this change on
parking use is unknown, but | doubt that the University team will be playing games at that
location every Thursday, Friday, Saturday and Sunday of the winter season. Just a wild guess.
Note that the 4/26/1973 (lease 13960, item 10) contract does consider the parking problem
and permits the zoo to operate a concession for transportation of visitors to/from the zoo. Why
was this option not explored? About 50 years ago | had imagined a small railway running
around Papago Park (similar to that in McCormick Park
where my grandfather’s locomotive from his years at
Magma, Superior, 1940-1957, is featured). This could be
planned to serve parking and provide a means to explore
and access other features of the park (Botanical, Hole-in-
the-rock, picnic areas, etc...). The ticket price could be
deducted from the entrance fees.
Another option not explored for the parking problem — real or imagined — would have been to
consolidate the four existing parking lots into one. By removing barriers and small planted areas
between existing lots, roughly the same total parking capacity could have been achieved
without the need of a new lot build in a protected area. Yes, | am aware of the hydrographic
issues for this option. Still, given the pandemic and limited use of these parking lots, this year
would have been perfect to do this.
Then there is the issue of destroying yet another “protected park zone”, as defined in the 2010
Master Plan. The area was not very protected, is it? So the 23.8% of Papago Park labeled
“protected park zone” and deemed “relatively undeveloped desert” in that document will now
have to adjusted downward, again. What is the goal? Twenty percent? Ten percent? Zero?

 

Exhibit D—Emails| Page 80

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 2 of 45

Since this is the second unneeded parking lot built in the last year over native desert
vegetation, one sees a pattern of disregard for desert flora.

By the way, the second new parking lot mentioned above, which barely qualifies as such, has
never been used. | refer to that parody of a parking area north of the softball facility. One
wonders if there is a plan to make Papago Park one big dirty, asphalt parking lot. | will not even
mention expanding the golf course out into desert areas. Is there a pattern here?

Note that in the Master Plan the number one priority is to protect and preserve desert areas.
Note also that at the very bottom of the list of desired amenities is “more parking”. So what
happens? The City of Phoenix destroys native desert areas to build more parking.

There is a clause in the Master Plan that says the protected areas are protected but, | repeat,
but, they can be used if to “enhance the visitor experience”. Yes, people travel from Glendale
and Casa Grande just to experience the enhanced joy of a new parking lot. It is almost as if that
clause was included because they intended to use those protected areas anyway. One wonders
what other desert areas will be sacrificed upon the altar of enhancement. Given the fact that
that surveying teams have been observed this year measuring other areas of the park, one
wonders again what expansions are being planned. Is the Botanical going to expand?

The fact that the Master Plan can be amended by a simple vote of the committee means that
the Master Plan is worthless. If City officials want to use any land designated as “protected
desert” in that Plan they have only to talk about it for three minutes, vote among themselves,
amend the plan and then let the bulldozers loose, like they did in July. Pronto. Problem solved —
Now let’s build that skating rink in Papago Park like we wanted to 12 years ago.

The reports or minutes of the meetings about changing the Master Plan or building the new
parking areas Board have an item entitled ‘Public Outreach’, which, believe it or not, consists of
a presentation by a member of a subcommittee or a city official (often one and the same) to a
City board or committee. Strangely, there is no real public in public outreach.

To add insult to injury, the agenda approving the new parking lot (6/26/2019) contains the
recommendation that “any newly developed parking areas” should utilize “design components
sensitive to, and compatible with, surrounding land uses while accommodating the natural
features of the site that compliment recreational needs”. Yes, nothing says sensitive and
accommodating to desert environment like 100 truckloads of asphalt; nothing symbolizes
recreation more than a pile of gooey, bituminous pitch.

It keeps getting worse: the 1/14/2019 Master Plan Update document authorizing the 750 new
parking spaces, states — and | quote -- “zoo staff also provided additional information regarding
future interior improvements and exhibits that would attract more visitors and validate the
need for improving the existing parking areas and providing increased onsite parking
opportunities”. So, the zoo is going to add improvements to justify the need for more parking,
after they have built the parking. Isn’t that a backwards, horse and cart thing?

While on the subject of future zoo improvements and exhibits, it seems to me that they are
running out of land within the lease area (~121 acres). Is there a plan to expand the zoo?
Perhaps the 8-9 acres could have been better utilized for this purpose — at least it would fit the
“recreational” or “public convenience” requirements of the deed restrictions in the title
documents to the park (unlike the 45 acres of the park given to a private, for-profit corporation
to build a 36.76 acre enclosed, restricted-access facility — but that is another issue)

ExhibitD-—Emails Page 81

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 3 of 45

From a walk-around, | calculated about 350,000 square feet of desert flora was destroyed —
cleared, scraped clean — to build the new zoo parking lot, equal to about eight acres. The Ace
Asphalt worker told me he thought the job was nine acres. | could not find a value for the total
area of the new zoo lot in any of the documents | received. This area bulldozed is larger and
somewhat different in shape from that of the ‘Area of Consideration’ in Attachment A of the
6/26/2019 document, but that is no surprise — what would be surprising is if they were to
destroyed less desert than planned. That document also says there is no financial impact so |
guess ACE is building the parking lot for free.

One justification for selecting that area of the park to bulldoze for parking is, according to City
documents, that it is “isolated from the other designated protected areas by the Zoo and its
existing parking lots, Galvin Parkway and Van Buren Street”. Well, duhhh, nearby areas and
many desert regions in the park are also isolated (i.e., surrounded) by the zoo, the golf course,
the Botanical Garden, as well as streets, roadways and cement walkways. In fact, the protected
desert area immediately to the west of the new lot is also isolated by exactly the same features.
Is that desert area ripe for harvesting or is the City going to wait a while?

Just when one thinks that all criticisms have been said about a bad project, that all possible
condemnations have been uttered, one comes to the sign at the entrance of the worksite which
proudly proclaims “Funded by the Phoenix Parks and Preserves Initiative”. So, we are now using
Preserve funds to destroy (unpreserve?) desert lands in a park. Great. | doubt that is what the
voters intended.

| would like to remind you that the approved uses for sales-tax-based funds derived from the
Preserve Initiative are “purchase land and create new regional, community and neighborhood
parks, upgrade existing parks with better shade, green space, and recreational features, add
more park rangers, lighting, security, and maintenance for parks and recreational facilities” and
so on. Nothing about parking spaces for private companies operating under lease from the city.
Finally, on 7/23/20, Lasse (of ‘Friends of Papago Park’ fame) and | had an online video meeting
about Papago Park with City of Phoenix and Scottsdale officials, primarily to express our
displeasure with the private baseball facility being built in violation of deed restrictions. We also
touched on the continuing encroachment on the desert habitat of the park over the years. The
meeting was cordial and City officials did say they understood our concerns and they
recognized the need for more public input. At no time in that meeting did any Phoenix official
(there were 3-4 present) tell us that the very next week they would start bulldozing another
eight acres of desert for the expansion of the zoo parking. That is really disappointing — a
serious lack of courtesy. Both Lasse and | had heard rumors that this was to happen but it
would have been polite to hear an official in the meeting say “by the way, and you are not

going to like this, but we start construction of another parking lot next week”. Yes, we don’t like
it but we are not going to go ballistic, cry, have a fit or invoke some barbaric medieval
chastisement in Danish, German, Spanish or Portuguese upon those present who defile Papago
Park habitat. Well, not me, at least, maybe Lasse. We protest; we write letters or emails, and
we hope that officials will do what is right, not what is commercially or politically

expedient. We are reasonable people; we are serious adults; and we care deeply about the
Park because of its historic and unique desert scenery, what is left of it.

Exhibit D—Emails Page 82

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 4 of 45

Date: August 5, 2020: From A. Deal_To Knopp of Giants Re: Papago Park harassment
To: Knorpp, Jon, Cc: Friends of Papago Park
Mr. Knopp,

Regarding your phone call yesterday | want to assure you that, although I occasionally speak with
people around the training facility project, | will refrain from talking to any and all personnel who may
either work your organization or related contractors. There is no point to this; they do this for the
paycheck.

You may be referring to a quick polite,
exchange | had earlier this week with a worker in
front of a new construction gate at the facility. |
was driving by when | noticed the new entrance
and heavy-duty tire tracks into park lands across
from that gate. | did stop and asked the gentleman
there to make sure project trucks did not invade
the park desert landscape. | pointed out the ruts
from many tires into the park and line marks from
the gate into the park and told him it looked like to
me they were using park grounds as a waiting or
turn-around area. He said it wasn't their work
trucks doing that and that the marking were from
work on underground electrical installations. |
thanked him. The exchange lasted less than a
minute. | took pictures (attached).

| would hardly characterize this as a matter
of "harassing" your people. | am always polite and
| don't have a mean bone in my old body. | just
want people not to destroy the park. | think you
understand because you mentioned similar
feelings about the development around Reno
when you were young,

| wish the Giants had not tied their burro to
the Phoenix Park's hitching post. They are not
good stewards of public land and are often irresponsible. There are a lot of people that are very unhappy
with them (see email following, from a person | do not know). When the issue of the continual destruction
of Papago Park comes up, the Giants project will be right there with another dozen cases in which the City
of Phoenix did not take their responsibilities seriously. Several months ago, | sent them an email simply
asking them to commit to not develop or clear any more open areas of the park. They did not even
reply. Then last week they bulldozed another 8-9 acres of the park for an unneeded parking lot -- land that
was marked "Open space - not to be developed" in their own Master Plan, included as an encumbrance in
your Lease. What were the Park officials thinking? Am | not to get upset about this?

So, | will not talk any more to facility workers around your project. Just in case the guilty party was
not myself (because | did not harass anybody!), | am sending a copy of this to Lasse (The ‘Friends of Papago
Park’ guy), asking him and his people also to not engage Giants personnel around the facility. We both are
older guys and have beards, so sometimes we are confused one with the other). It might have been him.

 

Exhibit D—Emails Page 83

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 5 of 45

One last thing, of all the sins committed against Papago Park in the last few years -- and they are
many -- that ugly grey used tire warehouse at the entrance of your facility is the worst. Have you seen that
thing? What were the Giants thinking?

Sincerely, J. Arthur

Date: August 3, 2020: From A. Deal To AZ Parks Board - Re: Papago Park needs your attention
(Email to AZ Parks Board asking them to look into situation at Papago Park)
To: bob.broscheid @xxx.xxx; DLarsen; jsefton@xxx.xxx +10 others

To the esteemed members of the ARIZONA STATE PARKS BOARD: Bob Broscheid, Dale Larsen, John
Sefton, Lisa A. Atkins, Debbie Johnson, Shawn Orme, Terri Palmberg, Jeff Buchanan
(it don’t have addresses or emails for all, so please share. | apologize for guesswork.)

We need your help. They are destroying Papago Park. Every year they take a few acres of native
desert landscape in Phoenix’s most historic park and turn it into buildings, golf course extensions, ASU
facilities, roads, sidewalks, parking lots and even business facilities for private companies.

 

This year 45 acres of the area north of McDowell around the old baseball facility were bulldozed
and given to a professional baseball team in a deal that can only be seen as very suspicious (full control,
private, enclosed, restricted access, $4,750/month or about 1/50th the going commercial price). This
project included ripping up 15 acres of desert creosote, sage, palo verde and mesquite trees. Worse yet,
the contract for this project stipulated 36.75 acres but they cleared and built on 45 acres. As if that weren’t
bad enough, they constructed an ugly building that looks like a used tire warehouse at the very entrance of

Exhibit D—Emails Page 84

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 6 of 45

this facility -- and this monstrosity of a building was not even on the diagrams and blueprints in the
November 2018 contract.

 

 

 

 

6. Here we have 50 tons of bituminous asphalt dumped north of the softball facility
+ Re appposed to be a parking lot within the baseball facility (marked as X)

they ripped out the vegetation and dumped it here, without
2 * . any wil preparation.

j anally the worst parking lot In human history!
 eneniths it hes bean there, it never has bean

 

 

\

Exhibit D-Emails Page

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 7 of 45

This last week, once again, the bulldozers scrapped bare another 8-9 acres near the zoo just off Van
Buren for expanded parking. The need for this is very questionable since there already is overflow parking
at the stadium facility, 1200 feet away or 5 minutes away, just across the street. The only time this parking
is needed, as far as | know, is during the winter weekends for the Christmas Lights event. That is about 120
hours a year. What is really ironic is the sign in front of the parking construction site that says “Funded by
the Phoenix Parks and Preserves Initiative”. So, we are now using Preserve funds to destroy (unpreserve?)
desert lands in a park. Great. | doubt that is what the voters intended. In fact, in the polling for the 2010
Papago Park Master Plan, the Number 1 concern was the preservation of natural spaces while the least
desirable outcome was for more parking. So what do they do? They destroy natural vegetation and build
more parking.

There has also been a third incident in Papago Park this year in which native vegetation was
scraped and removed. | refer to the world’s worst parking lot, located just north of the softball facility and
never used. This is supposedly an overflow parking area that was to have been inside the baseball facility
compound but somehow was dumped (literally) 100 yards to the North. You can’t make this stuff up.

The State of Arizona has the power to act and stop this-continual devastation of Papago Park. It
used to belong to the State. All title documents relating to the sale and transfer of Papago Park from the
US Government to the State of Arizona and then to the City of Phoenix contain clear deed restrictions
stating that the land is to be used is as a public park. All documents also contain clauses allowing the US
Government or the State of Arizona to verify compliance. Quoting from the 1959 Sale / Certificate of
Purchase from Arizona to Phoenix: “issued on the express condition that said lands be used only for
municipal, park, recreation, or public convenience purposes” and “a representative or committee for the
State Parks board may inspect Papago Park at any time for the purpose of determining whether
stipulations and conditions herein set forth are being complied with.” Note also that the same document
lists the permitted leases allowed to occupy park lands (Army, Highway Department & Rights of Way,
Tempe, Botanical, Zoo, and SRP). Furthermore, the document says that Phoenix is “hereby prohibited from
selling or transferring or attempting to sell or transfer Papago Park”.

In spite of these clear stipulations, the City of Phoenix has leased land to a private 3-billion dollar
corporation (not in the permitted leases) to build an enclosed training compound (restricted, non-public,
not a park) for professional athletes. Furthermore, it has ceded control over that area by accepting the
contractual constraints derived from a “quiet enjoyment” clause in that lease.

A detailed description of all the devastation of desert flora and fauna in Papago Park over the years
can be had on the “Friends of Papago Park” Facebook page. The present letter only concerns itself with the
destruction of vegetation and misuse of the park this year (2020). For more than six months | and others
have been trying to make City officials understand that Papago Park is to be used as a public venue, not as
a land bank for whatever whimsical purpose they can imagine. They do not seem to understand that there
are people who enjoy actually native Sonoran desert scenery. They do not respect the park and they
certainly do not seem to understand the concept of “deed restrictions”.

| ask the Arizona State Parks board to avail itself of its prerogative and contact the City of Phoenix
about these unfortunate happenings. Please put this on a meeting agenda. We will gladly provide copies of
deeds, contracts, leases and other documents relating to this issue. | am including some pictures also, for
your consideration. We have also asked the US Department of the Interior to look into this matter.

Please help us save Papago Park. We may not be able to undo the damage done this year by these
projects, but maybe the City of Phoenix will think twice next time before letting loose the bulldozers to

ExhibitD—Emails . Page 86

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 8 of 45

inflict further destruction on this park. We will not give up. This, | know, is a sensitive issue, and nobody
wants to mess with the City of Phoenix, All | can say is ‘do what is right!’.
re a ee _ PS: [am attaching photos and copies of documents
relative to this issue. Seeing is believing. | am also
sending a family photo of my grandfather, taken in
| 1898, near Papago Park. He worked for William J.
Murphy, the guy that developed Arcadia, helped build
the Arizona Canal and much of north central Phoenix.
PSS: | am also taking the liberty of including
the email below, sent yesterday by a person | have
never met. The text perfectly expresses the thoughts
of so many users of the park.

   

woceennnn= Forwarded message ---------
(One of many emails sent to officials asking them to act responsibly and protect Papago Park)
From: XXXXXXXXXXX

Date: Sun, Aug 2, 2020, 12:22

Subject: Stop Developments in Papago Park

To: inger.erickson@phoenix.gov <inger.erickson@phoenix.gov>, cynthia.aguilar@phoenix.gov <cynthia.ag

uilar@ phoenix.gov>, scott.covey@ phoenix.gov <scott.covey@phoenix.gov>, Gregg.Bach@phoenix.gov <Gr
egg.Bach@phoenix.gov>, council.district.6@ phoenix.gov <council.district.6@phoenix.gov>, mayor.gallego

@phoenix.gov <mayor.gallego@phoenix.gov>, Council. District.8@phoenix.gov <Council.District.8@phoeni
x.pov> Cc: ed. montini @xxxxx.xxx, joanna.allhands@xxxx.Xxxx

Over the last several years Papago Park has been subject to developments which completely
disregard the master plan which was adopted with public input in 2010. The most recent development is
the parking lot under construction for the Phoenix Zoo which is in an area designated "undisturbed park" in
the master plan.

There is also the expansion of the Papago Golf Course, The Papago Golf Course access road, the
expansion of the Papago baseball complex and the poorly constructed 5k sidewalk through the western
portion of the park. .

All of these actions show a lack of stewardship for the park by decreasing open spaces and
disregarding the public planning process.

There needs to be accountability for park management. Who is making the decisions to irreversibly
reduce Papago parks open spaces?

Papago Park is a unique and irreplaceable asset that needs to be preserved as open space and not
open to development for ASU, the Zoo or any other entities.

Best,

XXX YYVY ZZ22Z - 5555 E Cheery Lynn Rd - Phoenix, AZ 85016

Exhibit D—Emails Page 87

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 9 of 45

Date: August 3, 2020: From A. Deal_To Z00 and Phoenix - Re: Zoo Parking
(Complaint about new Zoo parking extension — more disregard for desert landscape)
To: ncastro@xxx.xxx; jwilkes@xxx.xxx; hwilliamson@xxx.xxx; Kschutz@xx.xxx

Cc: Cynthia Aguilar; Inger Erickson; Friends of Papago Park

| can’t believe | am writing this — or, at least, that | have to write this. The issue is the new parking
lot on Van Buren. As you may know, | feel strongly about the native habitat of Papago Park and | oppose
any further destruction of desert flora. This zoo parking expansion, following the devastation caused at the
baseball facility, is adding insult to injury, particularly because it came one week after a video meeting with
park officials from Scottsdale and Phoenix, during which they said they would try to do more community
outreach/input.

 » c  zoomearth fie JAS LAF LIL SSI TAs UP aisyars geri

ZOOM manele DAdGhees (lye aenal view | co ~ guagle aaith we a ae "sheet view raps ™ *y ;
es Mac ences pene ey Brea et
LUCAS elite eT rer CMe
; ; natural habitat rue open space by selécting
eee ea oa TT its) be restricted from LAP

3, Overview of work being done... Note stadium parking. a) Tiktkar coutragers

 

 

November 2018

t

“ee ; ee Soar ie ie AL ed
So, another desert area of
| Papago Park (about 3 acres)
is being devastated, for an
unneeded parking lot. The
image is of a November 2018
weekend. The overflow area
‘at the stadium is unused. That ll
tarea is basically only used for §
ithe Christmas Lights event.
| Why do they keep doing this? im

 

7

penn bu 1 Mane

 

This week | became aware of paving work being done for your organization. Not a ward was said
about this new incident in that meeting. | had heard rumors of a parking expansion, but it always grieves
me to actually see desert landscape scraped bare for spurious purposes -- in this case an unnecessary
asphalt fot. | visited the worksite and | am dismayed by the devastation inflicted, once again, upon our
most historic park.

| was in doubt as to who actually owns the parking areas, so | pulled an old file and used geometric
imaging resources to determine that, in fact, that Phoenix owes the parking facilities and the Zoo does, in
fact, occupy the 120.62 acres in the 2003 (amended in 2014) contract. | calculated 121 acres, which is

Exhibit D—Emails . Page 88

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 10 of 45

pretty darn close. Good for you. On the other hand, | am still missing 8+ acres from the 108.67 in the 1964
deed to Fish & Game up to the 1997 authorized expansion, but that, as well as the story (and
documentation) of how the fisheries became the Maytag zoo which became the Arizona Center for Nature
Conservation (aka, dba, the Phoenix Zoo, a private company) is a topic for another day. It is of no interest
to the current issue.

The current issue is the unnecessary destruction of desert for an unnecessary parking lot. | did
some checking and it seems that the Zoo is innocent of direct responsibility for this outrage. The work is
being done (and paid for) by the City of Phoenix. Of course, | am sure that you folks certainly said
something like “Hey, we need more parking” to your landlord, but, then again, it seems that any excuse to
send in bulldozers is good enough for Phoenix.

| drive by the Zoo several times a week and so | am somewhat familiar with traffic patterns.and
parking logistics of that area. | am aware of the asymmetric nature of the parking load for a weekend-
intense activity and the difficulties it presents. Even so, | figure that that excess parking is directed to the
Stadium overflow area across Van Burn for less than 180 hours a year on 10-12 weekends, almost
exclusively during the Christmas Lights event — and that is a very generous figure. Most of the time, even
when used, the occupancy of that overflow parking is minimal. So, for as negligible problem, you
collaborate to kill eight acres or so (my calculation, the ACE asphalt guy said 9 acres) of desert landscape.
Not considering the new entrance (not really new, that is where the entrance to the old Maytag zoo was,
not that anybody remembers); the walk from this new lot would be 1,400 feet versus about 2,400 from the
stadium lot. That is 5 minutes more of good, healthy exercise lost.

| tried to find good attendance and financial data (Form 990) for the zoo to see if | could plot
optimum parking requirements for a zoo-type venue with local parameters, but just knowing visitors/year
data is much too imprecise without daily flow data and user profiles. There must be an algorism for this,
but that is for another day. One thing is sure: you do not dimension parking for worst case scenarios, as
seems to be the case here.

| did see that the Phoenix Zoo is well regarded in the charity evaluation sites. Congratulations. One
thing | found strange was the lack of monthly financial and statistical reporting requirements in the
contract with Phoenix — and no revenue sharing. My old boss in a very large European multinational would
have had a heart attack with the munificent conditions of the 2003 contract — but that was another life in
another country.

Back to the parking expansion issue... It is probably a done dea! but it ain’t right. | hope in the
future the Zoo will not be complicit in the destruction of desert vegetation. | say this kindly because | ama
big fan of your establishment. You do good work for the people of Arizona.

What is really ironic is that the sign out in front of the parking site says “Funded by the Phoenix
Parks and Preserves Initiative”. So, we are now using Preserve funds to destroy (unpreserve?) desert lands
in a park. Great. | doubt that is what the voters intended. In fact, in the polling for the 2010 Papago Park
Master Plan, the Number 1 concern was the preservation of natural spaces while the least desirable
outcome was for more parking. So what do we do? We destroy natural vegetation and build more
parking. Homo Sapiens is really a lost cause, a plague upon the earth.

Sincerely, J. Arthur Deal

Exhibit D—Emails Page 89

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 11 of 45

Date: July 29, 2020: From A. Deal To: Mr. Putnam - Re: More destruction at Papago Park
(Email showing before/after photos of destruction caused by new zoo parking)

To: Putnam, Patrick A
Cc: Friends of Papago Park
Mr. Putnam,

This week a member of the Friends of Papago
Parks group notified Lasse that they are bulldozing an
area near the old entrance of the (Maytag) Phoenix zoo.
Until last week this was open desert sage; now it is
behind a fence and the vegetation is gone (see picture).
We do not know the purpose of this project, but it is
probably another one of the unending "improvements"
that always result in less park.

Just last week Lasse and I talked to the Assistant Director
of Phoenix Parks, who admitted that they "need to be
more open and do better outreach to the community" --
and then they do this, without telling us or any public
input! It can't be an expansion of the zoo because the
zoo has been basically closed for 6 months.

As | said, the Cities of Phoenix and Scottsdale do
not see Papago Park as a park; to them it is just a land
resource to be used as needed without regard to the
intended purpose for which the park was created.
Respectfully, Arthur Deal

‘Early 2020

 

PO eee CST
eee

 

Date: July 24, 2020: From A. Deal To Phoenix and ey f

Scottsdale - Re: Meeting about Papago Park bo rn ; [Cie een Ls
(showing Facility on top of POW camp and changes im or i

to Project layout, different from Lease contract)

To: Cynthia Aguilar; Bill Murphy; Walsh, Chris; Larry
Polk; Joe Diaz; Friends of Papago Park

. * . . 7 7 Ls rire
Thank you, again, for talking with us. | had given up ay fe |
meeting with Phoenix and Scottsdale and was el nial dada eee

pursuing other options, but | prefer to work with you,
if you give us a chance.

First of all, | understand both government
bureaucracy and corporate projects — | have some
experience in both. | know that there is what is right
or what one ought to do and there is what one can
actually do — and we may be talking the latter
here. Adding the fact that the baseball project is
perhaps halfway complete complicates the issue.

Exhibit D-Emails Page 90

 

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 12 of 45

Exhibit D=—Emails Page 91

 

in our meeting | mentioned 3 things that | think are important:

e | would like to know the extent and destination of the trails to be
built around the ballpark and into areas north of McDowell. Other
than one encircling the facility | see no real reason for these trails.
You could put in a playground, since there are none in the area.
Make it a POW themed playground (see my overlay map of the old
POW camp at Papago Park) with buildings similar to play-forts in
McCormick Railroad Park (where my grandfather’s locomotive is).

e That grey building (see picture) really has to go. It might be ok for a
used tire warehouse in Tolleson, but not in Papago Park,
please. Note that this hideous building (In pink), like the facility
itself, has morphed over the months (see evolutionary image).
Moving it from the south side to
the northern entrance of the
facility is a big middle finger to all
the people who enjoy the desert
scenery. You guys are smarter
than | so maybe you can fix this
so it is not as much of an eyesore.

e Last but certainly not least, the aoe. -
connectivity issue. When they put McDowell road thought the
park, in the 1950s, they created a mis-guided feeling that anything
north of it wasn’t really Papago Park and could be used for spurious
purposes. There needs to be an ample land bridge over McDowell
connecting the areas of the park. This not only would connect the
different areas of the park, but this would make it possible to
resurrect the old WPA stone amphitheatre. Also, a lot of people
do cross the road in front of the amphitheatre. It isn’t safe!

Now stop fora is5 soe ree EEE
minute and imagine
sitting on those stone
steps and listening to
an evening concert or
band. To your right is
the East Valley with
Four Peaks 45 miles in
the distance; to your
left is all of Phoenix
just over the ridge
with great sunsets; in
front you have a

 
      
 

splendid view of . al gree wa 7
Camelback and ESOS ee
a te

Arcadia. It would be

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 13 of 45

the best show in town from the best location. The acoustics are superb and thousands would come for
performances every weekend. You have nearby parking at the ball fields. Do this for me and all is
forgiven. Let’s do something wonderful together.

BTW, | am in the Lease and Sublease. Note the diagram (see picture above) showing an extensive
land bridge in the 2010 Master Plan, included in those documents. Somebody wrote “Good idea, do whole
street!” and “tunnel whole of McDowell” on the map -- looks a lot like my hand writing.

Date: July 16, 2020: From: A. Deal To Mr. Putnam - Re: Papago Park Meeting
(Email to Mr. Putnam, NPS/BLM official that visited Facility site. Detailed explanation of deed
restrictions that specify that Papago Park is to be used as a park, not a private company compound)

Dear Sir:

Thank you for one hour of your valuable time yesterday for us to explain why we believe the
Papago Park baseball facility project is incompatible — and thus illegal — with the stipulations in title
documents for that park -- all of which declare that those lands are to be used as a public park.

One needs to look no further than the 2018 Lease document, from Phoenix (Contract CON148862-0) to
Scottsdale (Contract 2018-201-COS) to substantiate this fact. This 173-page contract is attached, in three
parts due to file size limitations, as follows:

Pages 1 to 36 — the lease itself (pages 1 to 26), with terms, conditions and stipulations between the

two parties. This section includes Exhibit A (pages 27-29) with a legal description of 36.75 acre land;

Exhibit B (page30) presenting a diagram of land area; Exhibit C (page 31) showing a Conceptual Trail

Pian; Exhibit D (page 32) with an Enlarged Site Plan; and Exhibit E (pages 33-36) presenting

Insurance requirements.

Pages 37 to 54 — This section , collectively termed Exhibit F, contains five historical title documents

relating to Papago Park lands ceded by the US government, as follows: Exhibit F (pages 37-39)

containing the Act of April 7, 1932 abolishing Papago Saguaro National Monument and transferring

the land to the State of Arizona; Exhibit F (pages 40), containing the 1957 Certificate of Approval of

Transfer and Change of Use, authorized by the US Secretary of the Interior; Exhibit F (pages 41-43)

contains the Patent Transfer to Phoenix for city park only, stipulating 1964 Civil Rights conditions;

: Exhibit F (pages 44-49) is the
1964 Deed from State of Arizona to city of
Phoenix with description of property, use
restrictions, permitted leases and
prohibitions; and Exhibit F (pages 50-54)
contains the Certificate of Purchase with

 

ZOOM ATH cae | nH = Conditions and requirements.
cea _ a aoe Pages 55 -173 — This is the 2010 Papago
a a feed = Park Regional Master Plan, included in its
entirety.

The Sublease document, from the City of
Scottsdale to the Giants LLC, basically
mirrors the Master Lease, with minor
variations in terms and financial conditions.

 

Exhibit D—Emails Page 92

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 14 of 45

The astonishing thing is that all of the title documents presented in Exhibit F contain deed
restrictions requiring that Papago Park lands be used for, | quote, park and recreational uses, city park only
and municipal, park, recreation, or public-convenience purposes. Inexplicably, Article 18.2.6 (e) of the
Lease states that Phoenix has no knowledge of any restrictions, claims or reservations that would affect
the Facility, except that enumerated in Exhibit F. It is almost like they didn’t read their own document, or
the people who added Exhibit F to the Lease never talked to the people who wrote first 36 pages. Even the
severity of the penalty included in the title documents in case park lands are not used as intended does
not seem to register with city officials.

To add insult to injury, the lease in its first page contains a statement about the following the 2010
Master Plan — which is included in the Lease (Pages 55-173) — yet that document makes no mention of
building a baseball training facility or of expanding the old baseball field area.

it appears that the lease is a pro forma document divorced from reality. There seems to be an
informal arrangement between the three parties that dictates the terms and execution of the project. |
refer not just to the appalling financial terms, but the fact that the construction itself is not being governed
by the technical schema included in the lease, in terms of buildings or extent. Yesterday, before our
meeting, | obtained a fairly recent satellite photo and was able to calculate the area of this project. The
private, enclosed compound under construction now appears to occupy 45.6 acres (see attached photo),
not the 42 that | had estimated, much less the 36.75 acres in the Lease. Compare that photo with the
diagram in Exhibit B (page 30). So another 8.6 acres of native habitat is destroyed. Then there is that
parody of an “overflow” parking lot (never used) that was dumped north of the softball facility which was
supposed to be in the 36.75 acre project area — resulting in another 2-3 acres of desert obliterated. It
never ends.

As | told you, the problem is not just this project; it is the sad fact that this encroachment on
simple, plain desert landscape like that which we walked through has been going on for years. City officials
do not seem to consider the desert areas of Papago Park to be a park, but rather a land resource to be
used as needed for any scheme that meets their fancy. This is why the people of Phoenix passed
the Phoenix Parks and Preserve Initiative — to save desert lands from developments like this.
Unfortunately, Papago Park, our most historic park was not included in this legislation.

According to its website, the Department of the Interior (DO!) conserves and manages the Nation’s
natural resources and cultural heritage for the benefit and enjoyment of the American people, not private
corporations. Article 4, §3, Cl. 2 of the US Constitution provides that "The Congress shall have Power to
dispose of and make all needful Rules and Regulations respecting the Territory and other Property
belonging to the United States." The power over the public land thus entrusted to Congress is without
limitations (United States v. Gratiot, 14 Pet. 526, 537). The NPS website states that since its inception in
1949, the Lands to Parks program has transferred about 184,000 acres of land to state and local
governments for parks and recreation use. It also says that the National Park Service continues to work
with communities to ensure this land remains available and used for public parks and recreation in
perpetuity and to protect important natural and cultural resources. | ask that the DOI use those powers
conferred to it to save Papago Park. Please don’t make me ask the NPS to revise that acreage to 183,954.4
acres.

Once again, thank you for listening to our views on this issue, for asking relevant questions and
requesting copies of documents relating to the history and intended use of Papago Park.

Exhibit D— Emails Page 93

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 15 of 45

Date: July 13, 2020: From: A. Deal To Senator Sinema - Re: Need Assistance
(This letter was also sent to Senator McSally and Representative Stanton, asking them to contact DOI
and express support for an investigation into misuse of Papago Park)

To: contact@sinema.senate.gov; margaret_joseph@sinema.senate.gov

Note: | left the letter below at your Phoenix office, which was closed. | want the senator's staff to
contact the listed Depart. of Interior officials to express support for an investigation into the
building of a private facility in a public park. Update: Today (7/13) | received a notice from the DO!
saying they want to hear more about this problem. Even so, please contact them and tell them they
must verify if Papago Park is being used as intended. Please confirm receipt of this email. Thank
you. J. Arthur Deal

To
The Honorable Kyrsten Sinema
United States Senate

The purpose of this is to request that your office contact the Department of the Interior (DOI) to
express support for an investigation into the manner in which lands in historic Papago Park are being used.
We sent the DOI a letter asking them to examine this matter. It is our belief that the construction of a
private, enclosed, restricted-access baseball training facility in that park is inconsistent with the deed
restrictions on four different title documents.

Not only do all these documents state the lands are to be used as a “public park” and “for public
convenience”, all of them contain a provision similar to this one in the 1964 deed: “the grantee agrees that
a representative or a committee representing the United States of America may inspect Papago Park at any
time for the purpose of determining whether stipulations and conditions here in set forth are being
complied with.

Please contact the following two officials and send them an email saying that the Senator believes
it is proper that the US Government should exercise this prerogative to determine if the park is being used
as legally mandated:

David Bernhardt — Secretary of the Interior — Phone: 202-208-7351
Daniel Jorjani — Solicitor, Department of the Interior — Phone: 202-208-4423

Unfortunately | was not able to find the direct phone number or email for these officials. However,
lam sure the competent staff of a US Senator will have no problem in making contact with these officials,
and hopefully, expressing her support for this action.

We are not asking the Senator to accept or even reject our understanding of the problem. We just
want the US Government to look into the matter, as it has a right to do, as in the provision above. We
think Papago Park and the people of Arizona deserve this.

Thank you very much. Please notify us when this request has been performed. It may be a small
thing in these chaotic times, but it is important to hundreds of people in our group.

Lasse Norgaard-Larsen / The Friends of Papago Park team E-mail: friendsofpapago@gmail.com
J. Arthur Deal

Exhibit D—Emails Page 94

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 16 of 45

Date: June 26, 2020: From A, Deal _To Scottdale, Phoenix others - Re: Meetings

(Used tire warehouse at Papago Park and Dept of the Interior response to deed restrictions case)

To: Bill Murphy; Thompson, Jim; jlane@scottsdaleaz.gov; Cynthia Aguilar; swhitehead@scottsdaleaz.gov
+15 others

First of all, view the attached pictures, taken yesterday.

I think there has been a serious mistake at the Papago Park Giants Facility. It appears that someone
has built what appears to be a used tire warehouse at the facility. | am absolutely sure that the ugly,
square, box-like building cannot be part of the planned training facility. | think what probably happened
was that blueprints for used tire warehouse intended for the industrial district in Tolleson was accidently
switched with those of a building in Papago Park. That would be the only logical explanation.

| support this hypothesis because the only other
alternative is to accept that said monstrosity was built as
designed, which means that it is a huge middle finger to
those of us who like the desert scenery of the park. You
would think 60+ million bucks would get us some nice,
maybe stacked stone facade with glass and a trim that
blends into the Sonoran landscape... but no, we got Billy
Bobs Bargain Tires Depot. Maybe they can but a few old
rusted cars on blocks in front of the building for ambiance.

Oh yes, putting it at the entrance on the access road
— where everybody sees it when entering the facility — was a

a nice touch, sheer genius! It fits the middle finger
explanation. Any person with 2 a minimum of esthetic sense would have put it in a far corner -- hopefully
underground — but now we have Billy Bob greeting us at Papago Park. Once again, look at the pictures.
Thank you, Cities of Scottsdale and Phoenix, and Giants for this visual diarrhea.

Also, it seems that Billy Bob’s building is not in the diagrams in the contract or subsequent
conceptual drawings. It is very common for a building that size just to appear out of nowhere and land in
the middle of a park. As in the Phantom of the Opera, These things do happen. | did not photoshop those
pictures. Honest! It is that ugly!

Now some good news for the cities and club: | received an email from an employee at the OIG of
the US Department of the Interior. It says that my complaint about violations of deed restrictions was filed
and there would be no investigation. Just like that. The reason? | quote: “Your complaint does not appear
to have a DOI nexus. Pagago Park is not under the control or supervision of DOI”.

You know, that happens a lot with cases about deed restrictions: somebody has sold the property
and it no longer belongs to the original party. Why didn’t | think of that? So now we have to begin another
long, detailed round of emails to point out that deed restrictions are valid and enforceable bla bla bla. The
fat lady is taking her dear time to sing on this one. It seems that the head of the OIG in DC is an ASU
graduate. | will have to talk to her, or explain law to the Office of the Solicitor and or go back to the
Senator and tell her letter did nothing. However, | need to go (driving up the Beeline today to check out
damage) so | will save that email for next week. | will see if | can add some meat to the bar-b-que fire. Will
this ever end? Can't we talk? J. Arthur Deal

PS: lam glad my grandfather, who lived nearby 1898 -1908, did not have to see what they are
doing to his neighborhood. .

 

Exhibit D- Emails’ Page 95

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 17 of 45

Date: June 24, 2020: From A, Deal To US Dept. Interior - Re: Deed Violations
(Response to letter about ignoring deed violations)

Sent: Tuesday, June 23, 2020 8:28 PM

To: Smith, Michael S <michael_smith@doioig.gov>

Subject: Re: Meeting about Deed violations at Papago Park

Mr. Smith,

I find it strange that you filed my complaint without even a superficial investigation into the facts.
One day you want to talk with me about certain issues at Papago Park and the next day -- without hearing
my explanation of the problem or talking with me -- you tell me the case is closed. It seems you are in the
main DC office (OIG? SOL? BIA? - it is a common name) and there was little time to do even the minimum
of research about this matter or contact interested parties, so | found it strange the case was closed in less
that 24 hours.

What is a 'review'? It is just a matter of looking at my email and deciding there is nothing there that
justifies the political and personal troubles of asking questions that many people would prefer not to
hear? That is the old 'can of worms’ excuse that, while understandable in view of human frailty, does not
confer any glory upon you or your department. In fact, you are ignoring Article 4, § 3, Cl. 2 of the
Constitution which provides that "... Congress shall have Power to dispose of and make all needful Rules
and Regulations respecting the Territory and other Property belonging to the United States." | won't go
into details here, but there are a multitude of federal and state cases affirming not only the legality of
deed restrictions, but the obligation to enforce them. Yes, | know, asking questions will make some people
unhappy.

As to my allegations (your words), which you chose not to verify, these are:

e That there is a geographic feature in Phoenix called “Papago Park”

© That said “Papago Park” was once an area of public convenience owned and administered by
the US Government

e That Papago Park was transferred to the State of Arizona and City of Phoenix with clear and
specific deed restriction relating to its use.

e That the Cities of Phoenix and Scottsdale have signed contracts with a professional sports
organization allowing it to build a private, enclosed facility on land in Papago Park. Those
contracts contain the “Quiet enjoyment” clause, meaning full control and restricted access.

So far, these hardly qualify as baseless claims. The proper term, | think, is facts. Now, at last, an

allegation: That this arrangement is in violation of the deed restrictions.

This is the raison d’etre for my complaint. The gravity of this alleged offense requires an
investigation, a judgment and a written response. That is the job of the Department of the Interior and its
committed staff.

| want the Office of the Inspector General to retrieve my complaint from the “file” and look into
this matter. This process will involve the verification of “deed restriction” on four title documents,
correspondence with the two cities asking for copies of relevant contracts and communications concerning
their position on this matter and, | hope, visits to the facility site. At that point, the DOI should be able to
issue a proper judgment in this case, signed by the inspectors.

You will find the Phoenix and Scottsdale officials to be cooperative and knowledgeable, fully
capable of explaining their understanding of the circumstances resulting in the building of the facility. It
would be nice if you let them do this so the inspectors can have a full picture of the merits of each of the

Exhibit D—Emails' Page 96

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 18 of 45

two very different views on what is proper use of Papago Park. | personally see little reason to simply
obliterate the facility. Tens of millions of dollars have been spent and such action would inevitably lead to
all loses being charged to the public domain (Phoenix but mostly Scottsdale) due to the execrable
conditions in the lease. My desire is only to get a commitment that the so-called development of the
Papago Park will cease, or, at least, be subject to protections similar to the Preserve initiatives passed for
other natural public areas in the Metropolitan Phoenix area. ts this too much to ask?

This is the "remode!" or "renovation" the Giants are doing under the lease.

 

Exhibit D — Emails:

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 19 of 45

{ think this communication, under normal business protocols, requires a response — and even more
so because | am a citizen taxpayer and you are a good and experienced public servant. So far, this is
between us. Tomorrow | will wake up, have coffee and take a walk around the neighborhood and park. If |
don’t get a response by noon, I will have to write and send off another bunch of emails (my 114",
probably) about this matter. Will this ever end?

Sincerely,

J. Arthur Deal

PS: | am sending 3 pictures of the facility taken today, 6/23. | counted 4 heavy trucks (not including the
semi and trailer), 2 excavators, 2 bulldozers and a bunch of other equipment. The guard was respectful but
firm, as always. Is that semi with “soil relocation’ on it the one bringing dirt in from California? That is what
{ heard, at least. Evidently Arizona dirt isn’t good enough for the Giants. Also, that building on the south
side (in the picture) is godawful ugly — it looks like a used tire warehouse. | would have thought $60+
million would have got us something nicer to look at. That may be one reason this issue is not going away.
It will take more than putting a complaint in a file under the desk to end this unpleasantness.

 

Date: June 24, 2020: From US Dept Interior To A. Deal - Re: Meeting about Deed Violations
(Received these two letter about complaint filed over deed restrictions violations)

From: Smith, Michael S <michael_smith@doioig.gov>

Subject: Re: Meeting about Deed violations at Papago Park

Mr. Deal,

Good afternoon. | work for the Intake Management Unit with the Office of Inspector General
(OIG), U.S. Department of the Interior (DOI). Your complaint does not appear to have a DOI nexus. Pagago
Park is not under the control or supervision of DOI. The OIG investigates matter related to DOI, and your
complaint seems to be a local or State issue.

Any information filed in our General Information File is preserved and remains accessible for future
reference. Here is your case number for reference: OIl-HQ-20-0566-G.

Thank you, Michael

Date: June 23, 2020: From US Dept Interior To A. Deal - Re: Deed Violations case filed
Smith, Michael S <michael_smith@doioig.gov> |
Tue 6/23/2020 1:32 PM |
To: You
Mr. Deal,
Good morning. The OIG has received and reviewed your allegations. We will not be opening an
investigation at this time, but we will place your allegations in our General Information File.
Thank you,
Michael Smith

Exhibit D—Emails Page 98

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 20 of 45

Date: June 22, 2020: From A. Deal To Scottsdale and Phoenix Officials

(Notice to cities that issue is serious and will be pursued vigorously)

To: Bill Murphy; Thompson, Jim; Cynthia Aguilar; Districto@phoenix.gov; jknorpp@sfgiants.com; Friends
of Papago Park; swhitehead@scottsdaleaz.gov +9 others

This is for the officials at the Cities of Phoenix and Scottsdale -- and anybody else that gives a damn
about Papago Park.

| want all of you to know that this issue of building a private, enclosed, restricted-access facility on
public land in Papago Park is not settled. The proverbial fat lady has not sung. She did tell me,
however, that:

1. She has have been in contact with government agencies about the blatant ignoring of deed
restrictions (FYI, per the deeds, both the US and Arizona governments have the right to inspect the
Park to see it is not being used as specified in those documents, in which case the revert clause may be
invoked);

2. | should take my wife down to the "training facility" and that, if we are barred entrance to this part
of a public park, we should file a civil rights complaint (doesn’t the Civil Rights act of 1964 say
something about “access to public places”?). Conveniently, my wife is a POC. How is that going to look
in this age of BLM? Maybe we will invite friends with signs.

3. The injunction idea is not dead. It is just that | don't have money and the case is complicated by the
unique history of Papago Park and the labyrinthine nature of the Giants project. If it were mining or
lumber, | would have had it wrapped up and in front of a US Judge by St. Patrick’s Day. | wonder if all
that dirt moved in the construction could count as mining, or the cutting of mesquite and palo verde
trees could be considered logging?

Why am | doing this? It is not just because you are destroying a part of Papago Park, but because
you will not even commit to not stop destroying the park. Nothing is off limits -- at least not when it is
park land -- to officials of Phoenix and Scottsdale. | asked for a meeting (one that you said you were
willing to do) and | got no response. | asked you to commit to not “develop” (your term, | call it “destroy”)
any more of the park (see below) and | got silence. Well maybe not silent silence -- | could almost hear you
laughing even if | live near the park, a few miles away.

| cannot imagine the mentality that led to this dereliction of civic duty. It is not just giving public
park land to a 3-billion dollar corporation (Forbes), but to do it for pocket change. | heard that feelers
were put out a few years ago to the Salt River Indian Community about the possibility of putting the
training facility of the Res. Nothing came of it, obviously. | guess the tribe did not want to give their land
to the palefaces for a few dollars of beads and trinkets, and certainly not 42 acres for $4,750 a month for
almost forever. By the way, where do | sign up to lease an acre of Papago Park for $113/month?

| don’t blame the Giants for this. They are doing what companies do. The full responsibility for
this transgression lies with the officials of Phoenix and Scottsdale, particularly park department
managerial staff. Of course, | don’t know what pressure was put on them by the councils and mayors, not
to mention the ever present and increasingly influential commercial interests, but they lacked the moral
courage and ethical fortitude to say “Hey, you can’t do that — It’s a public park!” | had hoped that the
Giants organization, in an unguarded moment of public piety, would urge its partners to commit to a “no
more development” promise. Alas, | dream.

Exhibit D- Emails. Page 99

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 21 of 45

| will wrap this up. As | said, it is not over. The virus thing has put a dent in my campaign, but | shall
go forward. Maybe nothing will come of these admonitions and the laughter will continue. However,
maybe next time an “improvement” or a “development” project comes up for Papago Park (as they will, as
they have so often in the past) perhaps city officials will consider the certain opposition of those pesky,
retrograde, cacti-hugging knuckle-draggers who value desert flora and fauna more than, for example, that
debauched parody of a parking lot you made just north of the softball facility. | hope the ghosts of the
rabbits, gophers and birds you killed or displaced for that bituminous crime against nature will haunt you
until the end of days, and then some. Or, who knows, quem sabe, maybe one day someone with a
conscious and authority will ask these questions and you will not be able to ignore them.

J. Arthur Deal

Date: June 22, 2020: From A. Deal To US Dept. Interior - Re: Meeting about Deed Violations
(First response to complaint regarding infractions at Papago Park, from Department of Interior)
To: Smith, Michael S Cc: Friends of Papago Park

Thank you for your response concerning our complaint about misuse of a public park ceded by the
US to the State of Arizona and then to the City of Phoenix.

| am not sure of how much you know at this time about this issue, so | will include here a quick
summary of the issue. In simple terms, at least four different legal documents, from the 1930s until the
1960s, state that the land in question is to be used as a park, for public convenience. In November of 2018
the Cities of Phoenix and Scottsdale signed disturbing contracts with the Giants baseball franchise giving it
the right to build a private, walled, restricted access training facility in the park.

Many users of the park have raised concerns with the officials of those two cities, to no avail. They
have ignored us, for obvious reasons. We have documents, emails, project diagrams, pictures of the
destruction inflicted upon park land as well as copies of deeds, grants and laws relating to this case. Note
that, as mentioned below, when a local government wanted to change the use of a 1-acre parcel of park
land ceded by the DO! to build a childcare center, it required an act of the US Congress -- and that was for
public use and benefit. What we have here is a 42-acre parcel of park land being given to a private
corporation. Public not allowed. Oh yes, the contract says 37 acres but that is just another minor
infraction in a sea of misdeeds.

Lasse (Friends of Papago Park) and | would be happy to talk with you at your convenience. Please
suggest how this can be done -- what dates or times you can be available. Perhaps Zoom or another online
tool would be appropriate.

We sincerely thank you for looking into this.

Date: June 11, 2020: From: US Dept Interior To: A. Deal - Re: Papago Park Complaint
From: Smith, Michael S <michael_smith@doioig.gov>

Mr. Deal,

Good morning. My name is Michael Smith, Intake Management Unit, Office of Inspector General,
U.S. Department of the Interior. | have been assigned your allegations regarding the Papago Park. Are you
available to discuss them further today? If so, please provide me with a good contact number and time to
call. | am in Virginia, so I'm three hours ahead of you.

Thank you, Michael Smith

Exhibit D—Emails. _ Page 100

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 22 of 45

Date: May 5, 2020: From: A. Deal To OIG — Dept. Interior - Re: Complaint about Deed Misuse

On Tue, May 5, 2020 at 10:59 AM J. Deal <jdeal@xxx.xxx> wrote:
To: Lorraine Luciano - Office of the Inspector General - US Department of the Interior

| apologize for any annoyance, but | need help with a serious issue. | refer to Papago Park in
Phoenix. It is not on Dept of the Interior land, but used to be a National Monument. It was ceded to
Arizona and Phoenix, but there are deed restrictions that require it to be used for “park and

recreational uses”, for a

“city park only” and “municipal, park, recreation, or public-convenience

purposes”. The cities of Phoenix and Scottsdale have leased part of these historic lands to a 3-billion-dollar
corporation to build a private, enclosed, restricted access baseball facility. This operation is of dubious
nature and is one more step in the misuse of Papago Park, located in the very center of Metropolitan

Phoenix.

| have filed complaints with Phoenix and Scottsdale, but they are the ones doing this —

it is not like

that they are going to say “oops, my bad, sorry”. They basically ignore me and others who have

complained.

All title documents emphasize the deed restrictions, and, moreover, include clauses like this:

verdes ep voqw ot
_ Dechat-- 5 26 7 ~

ee ee ee

anon

ie ses nal
t&.-3 00

Le of accors
* wirixens my bond one nc eT

pioceo ZOLi44 a
0 52657 one 468

 

 

q7ar8 Tome mate enie {/ aay of
1964, between the State of Arizona, acting by an4 through faul
5. Fannin, the duly elected, qualified Governor of the State of
Arizona, under and pursuant to Sections 41-511.16, 42-522.17,
and §2-532.18, Arizona Revieed Statutes, Grantor, and the City
ot Fhoenix, @ mmioipal corporation, Grantes.

£0 HAVE AND TO HOLD the foregoing cescribed premises,
together vith a22 and singular appurtenances and privileces
thereunto belonging and all the estate, right, title, interest,
and clain of the Grantor unto the said Grantees, its mioceasors
and assigns, forever.
By the acceptance of this deed or any rights hereunder
: the ssid Grantee, for iteelf, ite successora and assigns, sgress
that the transfer of the property trensferced by thie inetruxent
fe nocepted aubsect te the Folklewing reatvictions and reserva-
thons contained in Patent No. 1093785 from the United States of
America to the State of Arisona, dated Hoveuber 17, 2937, and in
smeninante on modifications theneers: "~~
aw his dea ie Leaued upon the express condition
Chet the lande 06 conveyed ofall be used only for @ park,. riorea
tion, public convenlence purposes, including the construction of
a yenebali stadium, and if tho Jande, or any part thereof, shold
te abendoned for such use, auch laols or auch part ehail revert
to the United States.

Exhibit D-—Emails  . Page 101

(a) ‘the lends stall be ased only for municipal,
park, reoreation, or public convenience purposes, end
if the lends or any pert thereof shall be abandoned for
such vee, much lands, or auch part, atall revert to the
United States of America.

(b) The lends sre sudject to the following leases,
easements, pernits, ond right-of-way agreononts, the
holders of which are entitled to successive renewals
thereot for teres of five years each an long at they
comply With the terms of the same:

Apizona Game & Firh 208.67 Aeres 4
Salt River Project 2.78 Acres
Apisora Highway Department 31.77 Acres
Olty of Tempe 53.5% Acree

Arizona Cactus Ploral Soolety, 150.73 Acres

United States Aray 70.38 Acree

Highway Rights-of-wy 10.52 Aores

(cg) “Mmieipal-use" shalt be linkted to mean the
sonstryst 168 of a Dasebell stadium for comereial bare-

tall enterprises: ani only other facklittes end adainie-
trative building essential to the operation of Papago
park ond in the interest of health, safety, and welfare
of the perk visitor.

(3) The Grantees agrees that # representative or #
oomaittes representing the United States oF America may
fnepect Yapego Park at any time for the purpose of deter-
mining whother stipulations and comiitions herein 56t
forth sre being complied with,

(k) The. drantes ie ‘hereby prohibited from: aolling
or transferring or ‘qttenpting to 0022 or treuster Papago
Park, Any such action or attempted action by ssid
Grantes shell be deemed an abandonment, and Papago Park
shall revert to the Taited states of America.

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 23 of 45

(j) The grantee agrees that a representative or a committee representing the United States
of America may inspect Papago Park at any time for the purpose of determining whether
stipulations and conditions here in set forth are being complied with (Deed of Sale, 1964).

[&) CON148862-0 city phx to scottsdale.pdf - Adobe Acrobat Reader DC oe Se

The Uuiter States of meriva

Wo all te whem these presents shall come, Greeting:

 

 

 

Exsner uber ARS. Azer ie AS All five sale and transfer titles /deeds,
* AZA 29355 from 1932 until 1962, all have very simple,
clear deed restrictions

 
  
 
 
 
 
 
 
  

WHEREAS like these!

is entitled to a land patent pursuant to the Recreation oses Act of June 14, 1926, as

amended, 43 U.S.C. 869 et seg. for the following de

NOW KNOW YE, that there is, granted by ti United States, unto the City of Phoen

the land above described for a city pak only; TO HAVE TO HOLD the land with all the rights,
privileges, immunities and appurtenanoss, of whatso , thereunto belonging, unto the City of

Phoenix, and ite assigns forever; and ,

Provided, that title shall revert to the United States upon a finding, after notice and opportunity
for a hearing, that, without the approval of the Secretary of the Interior or his delegate, the patentee or
its approved successor attempts to transfer title to or control over the Jands to another, the lands have
been devoted to a use other than that for which the lands were conveyed, the lands have not beon used

_ for the purpose for which the lands were conveyed for a 5-year period, or the patentes has failed to
follow the approved development plan or management plan.

Provided farther, that the Secretary of the Interior may take action to revest title in the United
States if the patentee directly or indirectly permits its agents, employees, contractors, or subcontractors
(including without limitation lessees, sublessees, and permittees) to prohibit or restrict the use of any
pait of the patented lands or any of the facilities thereon by any person because of such person's race,
creed, color, sex, national origin, or handicap.

A private, restricted-access, corporate facility does not meet the criteria of “city park only”
a

1 can provide copies of the Leases, title and sales documents from 1930-1964. All of these are very
clear about the expected use of Papago Park lands. | also have a summary of the abuses and violations
related to this case. Unfortunately city officials here, rather than caretakers of natural resources, have
become sponsors and cheerleaders for commercial interests.

Exhibit D—Emails . Page 102

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 24 of 45

All task is that you designate an aide to look at the documents and read my summary of the
issue. It should take less than one hour to determine if action is warranted on the part of the Office of the
inspector General or another department of the Department of the Interior.

Thank you for your attention. J. Arthur Deal

Date: April 23, 2020: From A. Deal To (Withheld) - Re: Destruction of Papago Park
(Explanation of Papago Park Issue, Request for Support)

Sent: Thursday, April 23, 2020 7:10 AM

To: (withheld — Private email of Former City Official)

Subject: Destruction of Papago Park

| apologize for any inconvenience and for this unsolicited communication, but | would like to share
something of my efforts to establish reasonable protections for the desert flora and fauna of Papago
Park. Thus far, | have not been very successful.

This controversy goes back to November of last year when | noticed a long green construction
fence around the old baseball facility at 64°" and McDowell. The fence encompassed not only the said
facility but quite a bit more, to the extent that some of the trails | habitually walked were blocked. |
immediately asked city officials in Phoenix to explain the project. | was told it was a joint venture with
Scottsdale for the Giants. After some effort | obtained most of the documentation, which only increased
my apprehension about what is happening to the Park.

1 don’t know if you are aware of the details of this project...(2 lines removed).. To make a long story

 

short, this operation takes the old facility of 30
acres and expands it contractually to 36.75
acres (although the Giants are illegally building
on about 42 acres). The deal is shady and
shoddy. If | were a lawyer, | would be
embarrassed. If the officials in the two cities
had any sense of civic responsibility, they
would be ashamed. They are giving a large
portion of a historic park -- specifically deeded
to be used by the US and Arizona as a “public
park” and for “public convenience” -- to a 3-
billion-dollar corporation to build a private,
enclosed training facility. Oh yes, the rent for
35 + 10 years is $4,750 a month. Pretty good
deal. | could go on about other irregularities
with this operation, but that is basically the
flash point. This is just one more unfortunate
episode in the never-ending we-don’t-give-a-
damn-about-desert mentality that has taken
root since you left the department. Every year
they add another parking lot, move a fence,
build a road, construct a building -- and the
Giants project is part of a much larger package
that is, | fear, hiding just over the horizon. All

Exhibit D— Emails Page 103

LEASE OF PAPAGO BASEBALL FACILITY
BY THE CITY OF SCOTTSDALE

THIS LEASE OF THE PAPAGO BASEBALL FACILITY CLease") by and between the
CITY OF PHOENIX, an Arizona municipal corporation (hereinafter “Landlord” or “Phoenix"), and
the City of Scottsdale, an Arizona municipal corporation (hereinafter “Tenant” or “Scottsdale”) is
entered into as of “7217. 2le_. 20/8 (Effective Date"). Phoenix and Scottsdale are
individually referred to as a “Party” and collectively as the “Parties.”

RECITALS

A. Phoenix owns the Papago Baseball Facility located at 1802 N. 64" Street, Phoenix,
Arizona, 85008 Including all existing major league baseball fieids, clubhouse, batting cages,
parking areas and other improvements located thereon (collectively, the Fe inca
legally described on Exhibit “A® and depicted on Exhibit “B", both at scr
incorporated herein by this reference.

B. The Factity ls currently being used by Phoenix for youth and adult baseball, and
‘= for foreign professional baseball teams. ‘used’ not rented to

c. Indian School Park practice fleids in Scottsdale have bean used by the San

Francisco Giants Baseball Club, LLC ("Giants") since 1988, but have proved to be inagerute for
y m. ? is this a

expansion of year round Giants’ Player Development Progra government problem?

dD. Phoenix has agreed fo tease the Facility to Scottsdale. which will grant rights to
sublease the Facility to the Glants so that the Giants’ Player Development Program can be moved
to the Facility from Indian Schoot Park. Phoenix has agreed to this grant of rights (o sublease.
5 Scottsdale not one of seven feasees in state of Az transfer deed
a ARTICLE 1 - FACILITY LEASE; TERM
& Authorized leasees are Phx, Tempe, SRP, Zoo, Botanical, Army, Highway dept.
= Phoenix hereby leases to S ale ark] Scoflsdale
a hereby leases from Phosnix, upon and in consideration of the terms and conditions contained
& herein, the Facility in the condition in which It exists as of the Effective Date. The Parties anticipate
that Scottsdale will enter into a sublease arrangement with the Giants who will make substantial
improvements to the Frellity and will ove its jear-sound Player Development Program to the
Facility, This lease and any sublease. $f ir ESUDIE to. all of the provisions of this Lease and in
= addillon, the following: “Weesneee hese

automatically peneratec

complete rebuild
z

 

ent fr

= _ogemaiganaeegnas

= (2) Present and future bullding restrictions and regulati san ats eae
2 zoning laws, ordinances, resolutions and regulations of the City of Phoenix” (Ci
") Regulations’), but with respect to any future City Regulations, onty to the extent the same
5 ar enacted and applied uniformly and consistently to similar classes of property or similar
E uses. The 2010 Master Plan does not
ve

é

a

E

r

    

authorize any expansion of new
pathways or a baseball facility

15722181v16
Page 1 of 26
Contract No. 2016-201-COS

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 25 of 45

these “improvements”, as the officials call them, always mean less park. It is by no means the same park |
went to as a kid in the 1950s.

Strangely, the Giants are the most reasonable of the partners in this deal. | was even contacted by
their president and we had a nice 30-minute chat. The problem is that officials in Phoenix and Scottsdale
seem not to want to talk or explain their actions. | really don’t blame them; how to explain the
unexplainable?

| would like your opinion and advice on this matter, if possible. If you choose not to respond, |
understand, and | will not contact you again neither will | mention your name. | am quickly learning that
when dealing with city government actions, things are not as simple as they should be or could be.

For edification and references purposes | am enclosing the following attachments: 1. a transcript of
the last 4 emails with city officials; 2. a copy of the Petition submitted to Phoenix about the Master Lease
to Scottsdale; and 3. Portions of that Lease with my amateuristic notes. The Scottsdale to Giants sublease
basically mirrors the Master Lease, which of course begs the question of why Scottsdale is involved. Too
many backroom deals, | think. Once again, what | want is for Phoenix to formally commit to never build in
certain areas of the park, in language similar to the preserve initiatives. Is that too much to ask?

Respectfully, J. Arthur Deal

Date: April 22, 2020: From A. Deal _To Scottdale, Phoenix and Giants - Re: Meetings

(Officials unwilling to commit to protect Papago Park from future devastation of desert areas)

To: Bill Murphy <bmurphy@scottsdaleaz.gov>; Thompson, Jim <JThompson@scottsdaleaz.gov>; Cynthia
Aguilar <cynthia.aguilar@phoenix.gov>; Inger Erickson <inger.erickson@phoenix.gov>

Ce: District6@phoenix.gov <District6@phoenix.gov>; jknorpp; Friends of Papago Park
swhitehead@scottsdaleaz.gov <swhitehead@scottsdaleaz.gov>; Denise Monti

Subject: Re: Proposed Meeting about Papago Park (my turn, my opinion)

You have received Lasse's email (below) expressing his displeasure with your lack of response. Now
it is my turn.

| was going to wait a full week and, if no sign of life from interested parties, | would have sent an
email also. Well, here goes my understanding of the situation, present and future.

Mr. Knorpp, the following paragraphs are specifically addressed to Phoenix and Scottsdale officials.
You said we should meet with them. We tried. You implied that they are reasonable, responsive
people. They are not.

Their silence confirms two obvious, disconcerting facts:

1. The two cities do not really want to meet with anybody critical of their actions regarding the
Papago Park baseball facility project. | see this as nothing but insincere procrastination — or, a
misguided belief that by ignoring our concerns the whole “thing” will blow over. They may not
believe this, but critics of the project may have positive suggestions to make it work for all of us.

2. Worse yet, their silence is a blatant admission that they do not believe that any part of Papago Park
should be exempt from development. This is grim and foreboding in every way. It is a bad case
of “something wicked this way comes" (classical reference) that augurs ill for our historic park. It is
sad that City officials entrusted with civic responsibilities cannot even agree that some areas of the
park should be permanently left in a natural state. What kind of people are they?

ExhibitD—Emails Page 104

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 26 of 45

Please, please talk to us. You may reject every word we say; you may deem us tree huggers or
“unprogressive” (whatever that is); or you may think we're unappreciative of the benefits derived from
the Giants’ presence in Phoenix, but, whatever the case, | think that we, as concerned citizens, should
be heard. | don’t know about Lasse, but | am a very reasonable person.

So where do we go from here? Good question. If nothing else | am creative and persistent. | will be heard.

Hey, | have a quote for you, from a 1940 court decision about land transferred in 1913 to a city in
California... “Acts of Congress granting lands are laws as well as grants, and are operative until repealed;
the fact that the conditions imposed in the grant were not applicable to the character of the lands furnishes
no excuse for antagonistic action, even though it might justify nonaction pending further legislation. The
delay in the assertion of a right is not conclusive against its existence, although there may be argument in
it. The Attorney General was empowered to assert all rights and remedies existing in favor of the United
States, including the claim on behalf of the United States that the lands granted by such acts, or any part of
the lands, have been or are forfeited to the United States by reason of any breaches or violations of the
terms or conditions of either of such acts which may be alleged or established in such suits, actions, or
proceedings.” And so on in this and in at least 6 cases tried in federal courts in the last 100 years. In all
cases, misuse of federal lands with deed restrictions was deemed a violation of law. To give you an idea,
there is one case in which the federal government (NPS) conveyed a surplus 3-acre plot to a city in Virginia
for a park. After a while the city wanted to build a daycare center on a small part of the land. No can do,
so viola, elected officials in the 115* congress do their thing and, | quote, “H.R. 954 would remove certain
deed restrictions from an approximately 1-acre portion of the property, while the other 2 acres would
continue to be subject to the existing deed restrictions and reversionary clause.” There are a ton of legal
opinions on Art IV, section 3, clause 2 of the US Constitution (the property clause), and frankly, | feel good.
tam also working on Article 10 of the Arizona Constitution and ASLT rules. One thing is certain: it takes a
law to change a law, not the caprices of city officials pursuing a nefarious, nebulous agenda.

| kindly ask that the council members included in these emails, Mr. Diciccio and Ms. Whitehead,
insist that their staff respond to these messages. This is not over, by any means. | don't think the fat lady is
going to sing for a long, long time.

J. Arthur Deal

Date: April 21, 2020: From Friends of Papago Park To Giants and Cities - Re: Proposed Meetings
To: JDeal; jknorpp

Ce: Bill Murphy <bmurphy@scottsdaleaz.gov>; Cynthia Aguilar <cynthia.aguilar@ phoenix.gov>; Inger
Erickson <inger.erickson@phoenix.gov>; Thompson, Jim <JThompson @scottsdaleaz.gov>;
District6@phoenix.gov <District6@phoenix.gov>; Solange@mlwsw.com <Solange@mlwsw.com>
Subject: Re: Proposed Meeting about Papago Park

Good day Mr Knorpp

As you can see below, City of Phoenix has no desire to engage with the public. Their continued
focus is to "hide" the repeated violations of the Papago Masterplan. They also refuse to discuss the fact
that the construction project exceeds the allowed scope/size. Do not believe it when they say that
“construction may appear larger than it is". Look at the photos on our website. What does it show?
Construction going all the way out to the perimeter fence. Those are not edited photos. Go take a walk
yourself and see. Contact the media as well as they have footage to share that validates this.

Will the Giants also remain silent?

Exhibit D—Emails Page 105

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 27 of 45

Hoping that someone is interested in engaging with the public here as the ongoing activities are
iNegal. We will not stop our efforts, but stopping construction now may be cheaper for the Giants before
more dollars and desert lands are wasted.

Thank you,

Lasse Norgaard-Larsen / The Friends of Papago Park team

E-mail: friendsofpapago@gmail.com Web: http://www.friendsofpapagopark.org

Date: April 20, 2020: From A. Deal To Giants et al - Re: Giants Project at Papago Park

(Open letter to all interested in preservation of Papago Park from future devastation of desert areas)
To: Knorpp, Jon

Cc: You; Grauf, Sara; Warstler, Josh; Bill Murphy; Kroy Ekblaw; inger.erickson@phoenix.gov +11 others
Mr. Knorpp et al,

This is an open letter and a response to your suggestion (below) concerning to whom questions on
the status of that Giants Project at Papago Park should be addressed. Although the Cities of Phoenix and
Scottsdale have jointly undertaken this venture to cede part of an historic for use by your organization,
and therefore should be the primary respondents to any criticism of that project, | believe that it is in the
best interests of your organization to be aware of those criticisms and maintain open lines of
communication with those who feel the project, as it is, has not been handled in the best interests of the
people of this state. The Giants are not exempt from the consequences of challenges to the contractual
agreements you mention.

| am not a lawyer neither do | have significant financial resources. | am not a member of the
media nor do | have rich and powerful friends. | am just an elderly private citizen that is extremely
unhappy with the continued devastation inflicted on Arizona’s most historic park, which is also its most
visited one. Year after year, those entities responsible for its preservation have mindlessly squandered
its territorial integrity with petty projects and pseudo-improvements that add little value to public
patrimony but always result in less park. To put this in proper perspective so that you, an esteemed
member of the Bay Area community can understand, | ask you how the people of San Francisco would feel
about having 42 acres of Golden Gate Park bulldozed to the ground to build a private recreational facility
for Google employees? The analogy is fair. It seems that mere desert habitat, cacti, creosote, rabbits,
ground squirrels, and coyotes mean nothing to our city officials. Yesterday | saw a road runner near the
amphitheater, Poor bird — its days are numbered but then again it doesn’t vote, make campaign
contributions or buy ball game tickets.

The facts are simple:

e The Papago Park baseball training facility deal at 64" street and McDowell Road, between Phoenix,
Scottsdale and the Giants is both shoddy and shady. The contracts are poorly written, and the
terms are ludicrous. There are, however, some clauses that have entertainment value, like the one
insinuating that baseball training is a “government activity” and therefore tax-exempt.

e The contracts — both the lease and sublease — ignore the requirements and stipulations in the
original deeds transferring Papago Park from the US Government and State of Arizona to
Phoenix. Those deeds and agreements clearly state, in simple language, that the land is to be used
for a public park and public convenience. They also enumerate the permitted leases — and
strangely, the Giants team was not included in the 1964 document. Worse yet, those documents
are included — and ignored — in the contractual agreements you mention. How one goes from

Exhibit D— Emails. Page 106

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 28 of 45

“oublic park” to “private, enclosed baseball training facility” for a private corporation is something
this old man does not understand.

© To add insult to injury, the rent stipulated in the contact is a joke, putting it kindly. This, among
other things, may explain the use of the word “shady” above. | am no real estate expert but some
research indicates that land comparable to that in this operation — which by the way, is probably
the best located and most valuable open land in the Phoenix metropolitan area -- would lease for
about $0.50 SF/Mo. Considering that the training facility appears to occupy 42 acres, equivalent
to 1,829,520 square feet, a proper market rent would be $914,760/month, which is a little more
than the initial $4,750/month stipulated in the sublease contract with Scottsdale (which only
starts in 2022, of course). Yes, | know that according to the lease, the facility area is “only” 36.75
acres, but since your crew has fenced in, bulldozed, cleared, and are building on 42 acres, | think it
fair to use that figure in my calculations. As to the additional area usurped in violation of your
lease, don’t worry about it --- 1am sure that neither city will complain. They are your buddies, after
all.

| could go on, but I have already said and done much, much more, to no avail. The cities of Phoenix
and Scottsdale have been vague, evasive and less than straightforward in answering petitions and
questions about this deal. They have also not been very responsive to public record information
requests. It seems that the agreed plan by all parties is to bulldoze ahead, finish the facility asap and
hopefully any public outrage will settle just like the dust in your construction zone. It then will be fait
accompli, to be celebrated with a round of drinks over a dead roadrunner.

This is not just about the Giants and their project. It is also about the next effort to degrade the
park with new roads, parking lots, buildings, and other facilities. Just in the last two years there have
been five other significant encroachments on desert habitat in Papago Park — and | am not even talking
about the major projects that are put forth every 5 to 10 years, like clockwork, with corny ideas how to
“improve” the park (skating rink, stadium, activity center, apartments, etc.). Your ULI even had a
project. It is certainly not the same park that | remember from the mid-1950s. When will this degradation
end? Perhaps it is time to start planning a joint exhibit by the Zoo and Botanical Garden entitled “Past
Flora and Fauna of Papago Park”.

Personally, Mr. Knorpp, | am a little disappointed with the lack of any substantial public reaction to
this nefarious deal. | had hoped for more outrage, more questions, more fight from the public, but alas,
this has not happened. Everybody I talk to agrees the facility is a horrible travesty, but almost nobody does
anything about it. Perhaps city officials were right about public apathy. This is good news for you and even
more for your dubious local friends who have facilitated this dubious deal. | really don’t blame the Giants
for this; they but do what any business would do in similar circumstances. The malfeasance, if any, is all on
the city officials who are, in my view, irresponsible and negligent.

| just want to say that | will not give up nor will | quietly accept this pillage of Papago Park. | even
asked my niece to throw herself under one of the dump trucks or tractors leaving your construction site,
hoping the attention would raise awareness. She said “no”. At present | am considering other
options. Have you ever heard of the word “injunction”? Do you know there is a federal website with
forms and instructions for filing complaints in US Courts? | have learned a lot about this process. | have
figured out the defendants, plaintiffs, the basis for jurisdiction, pertinent federal agreements and
legislation, as well as the claims parts but | am still trying to elucidate the “irreparable injury and “relief”
aspects. | don’t want money and have no idea of what to ask for in the way of “actual”, “punitive” or

Exhibit D—Emails Page 107

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 29 of 45

“exemplary” damages. In fact, sadly, | am not even sure how to answer the “what damages or other relief
the plaintiff asks the court to order at this time” question in the complaint. | am not so naive to think that
even if the court were to rule favorably (for me), that this would be a matter of some people saying
“oops”, demolishing the work done thus far and replanting flora. | have a thought: would it be too
presumptuous to ask the Giants legal department for advice? They seem to be competent, much more
than the lawyers in the two cities that signed the leases (and basically gave away the store). | even think
that in the slim chance that the injunction was granted, the Giants could sue Scottsdale for the very
substantial losses resulting from the voiding of the sublease on account of the extensive work done at the
Papago facility thus far.

Thank you for your attention... J. Arthur Deal
PS: | am very reasonable and somewhat stubborn. It is doubtful this issue will go away because | drive
past your facility every day and, when | walk in the park, | often encounter the green wail of shame that
surrounds and blocks the trail that | used until October of fast year. | am including an annotated partial
copy of the Sublease (Scottsdale to the Giants), in case anybody thinks | am exaggerating about how bad it
is. Note that it is basically the same as the Master Lease (Phoenix to Scottsdale). There must have been a
lot of backroom, cigar-filled meetings when those two documents were produced — a real ménage a
trois. | have six more nieces... Quem sabe elas aceitam ajudar e fazer um pequeno sacrificio para o tio
querido!

 

 

 

 

(CRE ENE a TOTES CE TE oer ‘ fot oi aa a See TE

From: Knorpp, Jon

Sent: Thursday, April 9, 2020 9:55 PM

To: Friends of Papago Park <friendsofpapago@gmail.com>

Cc: Grauf, Sara <sgrauf@sfgiants.com>; Warstler, Josh <jwarstler@SFGIANTS.com>; J. Deal <jdeal@xxx>;
Bill Murphy <bmurphy@scottsdaleaz.gov>; Kroy Ekblaw <Kekblaw@scottsdaleaz.gov>;
inger.erickson@phoenix.gov <inger.erickson@phoenix.gov>; cynthia.aguilar@phoenix.gov
<cynthia.aguilar@ phoenix.gov>

Subject: Re: Giants and Papago Park - Expansion project - Community feedback

Mr. Norgaard-Larsen | hope you and yours are safe and healthy.

As you are aware the San Francisco Giants operate pursuant to/or through various agreements
with the City of Scottsdale and City of Phoenix for our facilities at the Papago Baseball Complex. In keeping
with those agreements we would ask you direct your outreach efforts, questions or requests to those
entities. Best, JK. Jon Knorpp - Senior Managing Director
Date: April 8, 2020: From Friends of Papago To Sarah, Josh and Jon Re: Giants Project at Papago Park
(From FOPP to Giants staff, asking if they are aware of destruction caused by ‘enhancements’ and
deceitful presentation of Facility Giants project, which was to not expand into desert)

Good day Sara, Josh, and Jon

First of all, | hope you and your families are staying safe and healthy during these unique times.
We are reaching out to you in hopes that you may be able to share some feedback related to the SF Giants
Project happening at Papago Park in Phoenix.

We know you have already been contacted by the City of Scottsdale and Phoenix related to our
group's continued outreach, but we have (so far) not heard anything from the Giants directly.

ExhibitD —Emails . Page 108

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 30 of 45

We wanted to ask about your feedback on this project, and how the Giants feel about the expansion
taking place into sensitive desert area that has been marked as protected in the Papago master plan.
See:https://www.phoenix.gov/parkssite/Documents/PKS NRD/PKS NRD Papago Park Master Plan.pdf

As you may not be aware of, Papago Park is an extremely sensitive desert park. However, each
year, the City of Phoenix keeps "chewing away" at the park with "minor" expansion and "enhancement"
projects. All against the will of the local residents. in just the past 3 years we have seen:

1) Paving of desert trails

2) Expansion of golf course into desert land

3) Expansion of Baseball training facility outside its original boundary. Reference attached map
showing approximate expansion acreage on the west side of original facility.

All without the proper review and compliance of the Papago Masterplan and against the will of the
people.

Our group has lodged a few citizen petitions against the cities of Phoenix and Scottsdale, as well as
engaged with a few media outlets and TV news media. We wanted to get your side of the story as well.

is the Giants even aware of the existence of the Papago Masterplan? Was this brought to the
attention of the Giants that this is NOT what Papago Park was intended for? Less desert?

Is this what the Giants want? An entire neighborhood spanning three cities upset at this project?
Are you aware there is a land trust deed that does not allow for this project to happen as the cities have to
utilize the park for public convenience purposes? See attached. Pay attention to the signature line.

The City allowed significant expansion to take place outside the original facility. We were LIED to.
See the following from March 22, 2018 at the City of Phoenix Parks and Recreation Board meeting:
"Board Member Maya asked if the improvements will all be contained within the existing footprint.
Director Erickson responded that the proposal is extremely close to the existing footprint. She noted
that it "pumps” out" slightly, but does not affect any man-made trails."
https://apps-
secure.phoenix.gov/PublicRecordsSearch/Home/RenderPDF/?id=LRjlrD2/7 QQEUGGYSRO6cxiv+¥ZabmGkY
VvgbviQBhA=

Also, the City of Phoenix does not mention any expansion outside the original facility size in the
April 18th 2018 City Council Report ordinance S-44448. Was this simply left out for convenience purposes?
Or was information being purposely withheld from City Officials? Did City Council know that they voted to
destroy desert and illegally expand the facility?

Source: https://apps-secure.phoenix.gov/PublicRecordsSearch/Home/
RenderPDF/?id=E1fNle67uEdN6ujECg0SSLCtvEGsIbFGdSSdce72BYo=

We would encourage you to check out our website below as well as social media for pictures of the
project and expansion outside of the original foot print.

We want to make it clear that we have NOTHING against the SF Giants as an organization. We are
confident that you have done your due diligence, but we want to ensure you are aware of what is actually
happening.

The city keeps saying that "the fence may make the project appear bigger than it really is". Well,
take a look at the attached photo and tell me that doesn't show sensitive desert being destroyed all the
way up to the fence line. This was also recently documented by a news interview.

Thank you,

Lasse Norgaard-Larsen / The Friends of Papago Park team
E-mail: friendsofpapago@gmail.com Web: http://www.friendsofpapagopark.org

Exhibit D—Emails . Page 109

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 31 of 45

Date: April 16, 2020: From A. Deal To J. K. Giants - Re: Papago Park Giants
(A. Deal thanking Giants CEO and asking for a meeting with all parties to see if these is middle
ground)
Mr. Knorpp

Thank you for talking to me yesterday about the Giants Project at Papago Park. It was 30 minutes
well spent. | found your explanations about the project to be balanced and well-reasoned, particularly
with relation to the environmental concerns being taken into consideration.

The problem is not the project. It is the location. As | told you, The Giants, like it or not, are in the
middle of a debate about the future of Papago Park. Those of us who love Papago Park and who want to
preserve it as a desert habitat, as we believe it was intended, do not judge the project solely on its merits,
but as one more episode in the continuing devastation of the Park. You are in a crossfire.

During our conversation, you encouraged us — those who have misgivings with current policies and
activities relating to the park -- to talk to and meet with Phoenix and Scottsdale officials, so that we can,
hopefully, find common ground, or at least, establish a working relationship. Therefore, | am sending
copies of this to those concerned, in the hope of being able to work with them to resolve our differences.

| fully support a meeting with Phoenix and Scottsdale officials, with two caveats:

1. That the Giants be part of any meeting. You rightly said that the Giants could not ethically assume a
either a pro or con position with respect to local city politics and management decisions, but
your organization is deeply involved in the current controversy and | am sure it can contribute in many
positive ways to this discussion.

2. That there be understanding that the City of Phoenix shall work to establish a no-build, no-development
perimeter within the park, within which basically all construction or improvements of any type are
forbidden, forever. This would be similar to the protections enacted for the Phoenix preserves and it
would be drawn up by a committee (to be defined) and approved by the city council. Note that we have
no intention of telling Phoenix what Phoenix can do or cannot do, we just want to establish, for the first
time, formal limitations to future development in Papago Park.

{ think these demands are very reasonable. Can anybody say that the Giants should not be part of a
discussion about an area that includes their project, particularly in view of the extensive labor and financial
investments? Also, will the Cities of Phoenix and Scottsdale take the position that there should be no
limits to new developments in Papago Park? | think not.

This meeting, should it happen, would be online for obvious reasons. The cities may propose
possible times for this encounter, | am looking forward to it.

J. Arthur Deal

Date: April 13, 2020: From Giants To A. Deal - Re: Giants Project at Papago Park

To: A. Deal

Subject: SFG - Papago Park

Mr. Deal do you have a phone number and time you can be reached tomorrow morning for a one on
one call? Jon Knorpp

Date: March 1, 2020: From A. Deal To Lasse, Friends of P. Park - Re: Petition

(Text of PETITION submitted to City of Phoenix about constriction of Facility and violation of ‘park only’
covenants. Declares that conditions of Lease to Giants are unethical and disturbing. A similar Petition
was submitted to Scottsdale. Responses were generic and unconvincing).

Exhibit D—Emails Page 110

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 32 of 45

To: Lasse (Friends of Papago Park)

I spent a lot of time reading Phoenix city charter and codes...
Below is text of Petition | will submit to City of Phoenix. It is very similar to that submitted to Scottsdale
As stipulated in Chapter IV Section 22 of the Phoenix City Charter, this written petition is presented to the
City Council today, February xx 2020, to be acted upon within fifteen days.
The petitioner undertakes this action in the belief that the City Council is committed to responsible and
open government, fiscal prudence and acting in the interest of the people, including the preservation and
maintenance of natural spaces that have been designated as areas of public enjoyment and use.

Petition

The undersigned is a concerned citizen of the City of Phoenix who demands information on the
agreement and work being conducted under the terms of the Lease signed on November 26, 2018
between the City of Phoenix and the City of Scottsdale relating to the Papago baseball facility at the
Northwest corner of McDowell Road and 64th Street, and surrounding areas. This petition concerns
actions taken by the Giants baseball corporation, which has subleased said facility from the City of
Scottsdale.

| want detailed, written answers to each of the following questions, in bold type:
1. Why does the new baseball facility area under construction exceed the contractual lease area? Who is
responsible for this and what penalties are to be levied for the destruction of native habitat and
contravention of the Lease? The original footprint of the facility, until 2018, was approximately 30 acres. fn
both the Lease (Exhibit A) and Sublease the area is defined as being 36.75 acres. Work in progress
appears to encompass an area of approximately 42 acres.
2. What is the reason for the Sublease (Scottsdale to Giants) when it basically mirrors the Lease (Phoenix
to Scottsdale) done at the same time with almost the same contractual and financial conditions? Looking
at the operation and the two documents, it seems that Phoenix could have leased the area directly to the
Giants without using Scottsdale as an inert intermediary. There must be a logical reason for this ménage a
trois. It would be interesting to know the history of the negotiations between Phoenix, Scottsdale and the
Giants that resulted in the Lease and Sublease. It seems that that Papago Park was only one option for the
Giants and it was a long process. In the sports media, it was reported that “after several years of
discussions, negotiations and strategy sessions, ...they received approval...”.
3. Why wasn’t it clear for the start that this development was not just an upgrade of an existing baseball.
facility, but an expansion, bulldozing and rebuild? The lease permits “substantial improvements” (Article
1.1) and sublease states that the Giants will be allowed “to construct certain improvements at the facility”.
An interview by Giant executives in San Francisco says they are “rebuilding Papago... from scratch” and
“the fact that you don’t have to work around existing facilities or structures is incredible”.
4. Does the City of Phoenix believe that lease equivalent to $4,250 a month (Article 2.2) is a proper
rental value for 40 acres of prime real estate in the best location in Phoenix? On what basis was this
amount determined? If said lease had be made to another government entity for public enjoyment and
use, it could perhaps be view as symbolic amount given the benign nature of such transaction; however,
when made to a private, for-profit corporation with the full knowledge and approbation of Phoenix, it
becomes a matter of deliberating to what extent the provisions relating to fraud and collusion (Phoenix
City Charter, Chapter 9, Sections 2 and 3, and related City Code items in Chapter 31A) apply considering
that Scottsdale and it sublessee assume the role of contractors, rendering services and performing work
on City of Phoenix property.

Exhibit D—Emails  . Page 111

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 33 of 45

5. Does the City of Phoenix believe that a facility used by a commercial enterprise to conduct operations
should be qualified as a “governmental activity” and therefore be tax exempt, as per Article 2.6 in the
lease? So, to add insult to injury, not only is the rent chickenfeed, but it is tax-free chickenfeed.

6. Is the City of Phoenix aware that clauses in the Giants sublease with Scottsdale seem to overrule
those in the Lease which Scottsdale signed with Phoenix, to the possible detriment of the people and
taxpayers of Scottsdale? There is a clause in the sublease that states “Scottsdale shall be solely
responsible, and the Giants are not required, to comply with the provisions...”. This makes the City of
Scottsdale primarily and fully liable for all covenants and liabilities in the Lease, while exempting the Giants
from said obligations.

7. What is the extent of the new and very extensive but as yet unspecified pathways to be added north
of McDowell, referred to as “perimeter walking trails” in item 2.3.1 of the Lease and “Public trails to be
developed by Scottsdale” in Exhibit C? The relevant exhibit shows a large area in yellow color for these
pathways, with nine arrows pointing in all directions. Note also that these paths occupy areas not included
in the lease (Exhibit A).

8. Given the “new overflow parking lot” in the lease (Article 2.3), the “public trails” to be built by
Scottsdale referred to in the item interior, and the shoddy asphalt sloppily dumped north of the softball
facility in a parody of a parking lot, does the City of Phoenix have knowledge of any development or
construction of additional facilities or improvements in the area North of McDowell Road? Note that all
these “improvements” and constructions result in less desert habitat and comprise an area far greater
than that stipulated in the lease. Note also the presence of a dumpster and tagged bushes north of the
softball facility that seem to indicate some activity has been planned for that area. Therefore, in reality,
the total area dedicated to the baseball facility and associated premises will not be 36.75 acres, but as
much as 50 to 60 acres or even all the land between McDowell and Oak street.

9. Why is the 2010 Papago Park Master Plan included in the lease (pages 55-166) and what are the
“permitted encumbrances" (Article 18.2e relative to Exhibit F) in that plan and how would they be
exercised and by whom? It seems that there is no reason for the 2010 plan to be included in the Lease. Not
only that, the 2010 plan makes no mention of any changes to the baseball facility and therefore the lease
is in contravention to the terms of Article 1 which says both the lease and sublease are subject to the
provisions of, among other laws and ordinances, master plans.

10. The lease includes a copy of the 1939 act transferring Papago Saguaro National Monument to the State
of Arizona (pages 37-39), the 1959 Certificate of transfer to Phoenix (page 40), the 1997 land patent by the
US to the City of Phoenix (pages 41-44) and the 1964 deed from the State of Arizona to Phoenix (pages 40-
54) relating to the Park, it’s use and enumerated grantees. In ALL of these documents there are provisions
that clearly stipulate that the land is to be used for “municipal, park, recreation, or public convenience
purposes” (1939), “for park, recreation, or public convenience purposes”, again (1959 ), for “a city park
only” (1997), and, once again, for “municipal, park, recreation, or public convenience purposes” (1964).
Given the constant reiteration of the principle establishing that the land is to be used as a park or for
purposes of public convenience, how does the City of Phoenix justify relinquishing control of forty acres
to a corporation building an enclosed private facility, which, according to the lease (Article 23.21) “will
quietly have and enjoy the facility during the term hereof, without hindrance by Phoenix or any person
claiming an interest in the facility”? So, for the first time ever, for a pittance, for a term of 35 to 45 years,
the City of Phoenix, in collaboration with Scottsdale, has given control of a significant part of Papago Park
to a private corporation to build an enclosed restricted facility to be used for monetary gain.

ExhibitD—Emails _. Page 112

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 34 of 45

11. Considering that the 1964 State of Arizona deed for the park explicitly identifies permitted leases as
being for Phoenix, Tempe, the Army, Zoo, Botanical, SRP and the highway dept, how does the City of
Phoenix reconcile the lease of a large area to a multi-billion dollar private corporation with the
restrictions in that deed? The seven entities identified in the deed as authorized grantees are all
government entities, non-profit associations or utilities serving the public. Neither the city of Scottsdale
nor the Giants are on that deed. Note that the lease signed by Phoenix is not for a building or commercial
activity; it is for the land. Even when building a stadium in the 1960s (the one on Van Buren) the City of
Phoenix required specific authorization from the State of Arizona, and in no way does the agreement for
that stadium approximate the scale and insidious nature of the deal signed with Scottsdale and it
subleasee.

12. How does the City of Phoenix view the possibility that the terms of the Lease and Sublease may be a
violation of the prior deeds and agreements listed above, to the extent that actions taken under those
leases may be grounds for the US Government or State of Arizona to exercise the ‘revert’ and
‘abandonment’ clauses in the 1937, 1959, 1961 and 1964 agreements? There are multiple clauses in both
US and Arizona documents pertaining to the transfer and use of Papago Park which state “The grantee is
hereby prohibited from selling or transferring or attempting to sell or transfer Papago Park” and that if
“attempts to transfer title or control over the lands to another (or) the lands have been devoted to a use
other than that for which the lands were conveyed” the title would revert to the United States.

13. Will the city of phoenix make a formal commitment to not “improve” or develop or remove even
another square foot of what remains of the desert habitat of Papago Park? Over the course of time, and
particularly in the last few years, there has been a constant degradation of the native habitat area
remaining in the Park, and Phoenix has been the most devious practitioner of this assault on desert flora
and fauna. It has expanded a golf course, moved fences, added concrete walkways, buiit utility facilities,
constructed and paved access roads over untouched Sonoran desert to provide an unnecessary entrance
to an area given to an educational institution (that had its own golf course but which is being developed
for commercial use and gain, making Phoenix an silent, incestuous partner in the never ending land
development that has characterized Arizona for a century). Sorry, | got carried away. In all this, one thing is
certain: the City of Phoenix does not view Papago Park as a park, for public use and enjoyment of its
natural beauty; instead it is a mere resource to be exploited and used without care or consequence. This
has to stop. Now would be good.

In a final note, it is interesting to note the difference between the public actions regarding the
Phoenix Mountain preserve and the attitude of City of Phoenix officials toward Papago Park. By popular
measure, included in the City Charter (Chapter XXVI), all “native plant and animal communities [must be
maintained] in their natural state” and “no land within any City Mountain Preserve...shall be sold,
traded, alienated, redesignated, leased, or otherwise deleted or removed from the Mountain Preserve
except by approval of a majority of electors voting thereon”. Contrast the rigid protection enacted by
public vote for the mountain preserves with the lackadaisical, over-indulgent attitude of City Officials
towards Papago Park. Note that the City of Tempe has declared their portion of Papago Park to be a
preserve, exempt from most development or improvements. Cannot Phoenix do the same?

+ the italicized notes above are added for clarification of items in inquiry.
This petition about events at Papago Park is submitted and signed by (Signatures here)

Exhibit D—Emails. Page 113:

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 35 of 45

Date: February 19, 2020: From Phoenix Council To Phoenix Officials - Re: Giants Project Illegal expansion
(Response from Phoenix with ‘Official’ position on Lease of Facility and work being done there)

From: Council District 6 PCC <District6 @phoenix.gov>

Subject: RE: Giants facility- Papago Park - Illegal expansion?

To: Council District 6 PCC <District6é@phoenix.gov>, Friends of Papago Park <friendsofpapago@gmail.com>
Cc: Receptionist PKS <receptionist.pks@phoenix.gov>, Mayor Gallego <mayor.gallego@phoenix.gov>,
Inger Erickson <inger.erickson@phoenix.gov>, Gregg Bach <Gregg.Bach@phoenix.gov>

Good Morning,

The total land area referenced in the agreement is approximately 36.75 acres. As listed in the
agreement, this is an approximate total of acreage. The fence line of the current construction site will
continue to shift throughout the project based on the work being performed and may make it appear to be
more or less than the 36.75 acres.

The City of Phoenix is still the landowner and the property has not been sold or transferred.

This site was constructed to serve as a baseball facility in 1994 when the City of Phoenix entered into a
Sports Facility Use Agreement with the Oakland Athletics who operated the facility until

2014. Subsequently, Phoenix entered into a letter of agreement with the City of Scottsdale to allow the
San Francisco Giants to utilize the Papago Baseball Complex.

A master plan was developed in 1998; and in 2010, a more comprehensive regional Master Plan
was developed in conjunction with a consulting team, municipal stakeholders, staff and community input.
The City of Phoenix Parks and Recreation Department continues to use the 2010 Master Plan as a guide in
managing the natural elements of the park and providing recreation use that is appropriate and beneficial
for the community.

For further questions, please contact Parks and Recreation Deputy Director Cynthia Aguilar at
cynthia.aguilar@phoenix.gov; or 602-256-3369.

Best,
Office of Councilman DiCiccio
200 W. Washington St., 11" Floor

Date: February 14, 2020: From A. Deal To Phoenix Officials - Re: Baseball facility Giants Project

(Arthur Deal to Scottsdale councilwoman explaining his long - 120 years — attachment to Papago Park)
Re: Papago Park Baseball facility project

To: Littlefield, Kathy (Scottsdale Councilwoman)

Thank you, Kathy. | appreciate the rapid response. 1 really don't think the Giants project will stop, and |
am not really mad at them. They are doing what corporations do. | think the Cities of Phoenix and
Scottsdale were careless in their stewardship of public lands and | hope they learn a lesson and leave the
rest, what little is left, alone. Arthur Deal

ee Saeed ag St Where lam coming from... | was born here. |
have a picture of my grandfather (left) at the site of
Murphy's Horse Ranch, at what is now Thomas and

) Scottsdale Road, taken in 1898. He worked for Bill
Murphy (the other one, William J.) the man who built
the Ingleside, Arcadia, the Arizona Canal, etc from
1898 until 1908. He knew old Scott himself, who

   

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 36 of 45

lived a block north. As a boy raised in Tempe near the State College (Now ASU since 1957) | used to ride
my bike across the old Ash Bridge, past the fisheries to Hole-in-the-rock. Unlike 99.9% of people here, |
have sat on the steps of the old amphitheatre on McDowell to hear concerts, before there was a McDowell
there. | care deeply about the park.

Date: February 12, 2020: From Friends of Papago To Phoenix Mayor Gallego - Re: Meeting Request
(Request for meeting with Phoenix about work at Papago Park, with Meeting request form. There was
no response and no meeting)

From: Friends of Papago Park <friendsofpapago@gmail.com>

Subject: Meeting Request Form - Mayor Gallego - Friends of Papago

To: <patrick.carlson@phoenix.gov>

Good day Mr Carlson,

Please find attached meeting request for Mayor Gallego.

Also attaching several files to be included in meeting invite. We would kindly ask that the Mayor review
the list of attached questions before a possible meeting.

I'd be happy to discuss meeting agenda prior, via a call if needed.

Thank you,

Lasse Norgaard-Larsen / The Friends of Papago Park team

E-mail: friendsofpapago@gmail.com Web: www.facebook.com/friendsofpapago/

Date: February 12, 2020: From A. Deal To Scottsdale City Council - Re: Baseball facility Project

(List of questions sent to Scottsdale. Basically same question were asked of Phoenix via Public Petition.
Also, the worst parking lot in human history, built over 2 more acres of desert and never used))

To: City Council <CityCouncil@scottsdaleaz.gov>

Subject: Papago Park Baseball facility project

Please give a copy of this to each member of the council.

This list of questions has surfaced on the Internet and | think you all should be aware of it, to
provide a proper response, since it does concern the City and people of Scottsdale, and other nearby
locations. Maybe, who knows, quem sabe, you could put it on the agenda for discussion in a public council
meeting. Thank you. Arthur. PS: a lot of people are very unhappy about this.

Questions about the Papago Park baseball facility project:

¢ Why does the new baseball facility area exceed the detailed contractual area? Who authorized this? How
did 30 acres (original footprint) become 36.75 acres (Sublease area) and then more than 42 (being built)?
@ What is the reason for the Sublease (Scottsdale to Giants) when it mirrors the Master Lease (Phoenix to
Scottsdale), done at the same time with almost the same contractual and financial conditions? Looking at
the operation and the two documents, it is obvious that Phoenix could have leased the area directly to the
Giants without using Scottsdale as an inert intermediary. One gets the impression that there was some
backroom deal.

e Why wasn’t it clear for the start that this development was not just a remodel or upgrade of an existing
facility, but a total bulldozing and expansion of that area of the Park? How did we get from “certain
improvements” to total destruction? The Scottsdale sublease says that the Giants will be allowed “to
construct certain improvements at the facility” (Recitals, item B). This item gives the Giants the right to
“construct, renovate, design and/or otherwise implement the improvements”. An interview by Giant

Exhibit D Emails Page 115

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 37 of 45

executives in San Francisco says they are “rebuilding Papago... from scratch” and “the fact that you don’t
have to work around existing facilities or structures is incredible”.

¢ How did part of a historic Park, the deed of which was “issued upon the express condition that the lands
so conveyed shall only be used for a park, recreation, public convenience purposes” (State of Arizona ,
1964) come to be an enclosed, walled, private area with restricted access to be used exclusively by a
private entity for commercial purposes? That same deed identifies permitted leases (Army, Tempe, zoo,
botanical, SRP and highway dept.), no mention of the Giants.

¢ Who believes that $5,000 a month is a good value for 40 acres of prime real estate in the best location in
Phoenix? How did they arrive at this amount?

 

¥ NWN

 

PAPAGO SITE / CONCEPTUAL

41.9 tag

 

¢ Why does the Giants sublease from Scottsdale overrule the lease from Phoenix, to the possible
detriment of the taxpayers of Scottsdale? There is a clause in the sublease that says “Scottsdale shall be
solely responsible, and the Giants are not required, to comply with the provisions...” bla bla bla.

e What is the extent of the new and very extensive, but yet unspecified, paths to be built north of
McDowell, to be paid for by Scottsdale?

¢ Who dumped two acres of ugly asphalt just north of
softball facility in a caricature of a parking lot? Is this for
the Giants project? Why is there a dumpster next to it
and with another acre of creosote plants (aka native
flora) tagged for removal? Are they going to scrape and
develop this area, too? This brings up the question of
what exactly are the plans by Phoenix and Scottsdale for
the whole area north of McDowell. Is there a project for
this area, too?

 

Exhibit D—Emails . .. Page 116

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 38 of 45

e Who initiated this deal — did the Giants approach Phoenix and/or Scottsdale or vice-versa? it seems that
this was only one option for the Giants. This was not a quick deal, because it was reported that “after
several years of discussions, negotiations and strategy sessions, ...they received approval...”. The financial
conditions and other advantages are such that it is obvious why the Giants opted for this deal.

® Why is the 2010 Papago Park Master Plan included in the 2018 sublease? What are the "permitted
encumbrances" in that plan and how would they be exercised? By whom?

* Are there sufficient grounds for the US government or State of Arizona to exercise the ‘revert’ and
‘abandonment’ clauses in the 1937, 1959, 1961 and 1964 agreements? Cannot this lease and sublease
seen as an act in violation of the deeds and agreements with the US and Arizona, which state “The grantee
is hereby prohibited from selling or transferring or attempting to sell or transfer Papago Park” and that if
“attempts to transfer title or control over the lands to another (or) the lands have been devoted to a use
other than that for which the lands were conveyed” the title would revert to the United States. The Giants
lease pretty much gives then full control over the area.

* Did any City of Scottsdale official consider, even for a minute, that there are many people that enjoy the
native habitat, flora and fauna in the park, and who would be adverse to the destruction or
discharacterization of this area? What a silly idea!

Bonus questions:

¢ Why doesn’t the City of Phoenix enforce the “Vandalism, and removal or destruction of vegetation is
prohibited” rule posted around the park, particularly in the Giants facility?

* Why do we need golf courses in Papago Park? Why do we need TWO golf courses? Are there not at least
258 such features in the Valley?

?

Date: Feb. 12, 2020: From Friends of P. Park To Phoenix Officials - Re: Issues not_addressed
(Email from FOPP about issues not addressed in 2/11 email from Councilman DiCiccio)
Good day

Thank you for your reply. However, there are several issues at hand that you have not addressed.
1) The expansion appears to be larger than what original plans had approved. Can we please get detailed
construction maps and drawings that outlines what was approved? Our calculations show approximately
36 acres was "approved", but current construction appears to be 41+ acres. The original facility was 30
acres. See attached data and pictures. This supports our claim that the destruction is done all the way out
to the fenceline.

2) The 1937, 1959 and 1961 agreements formalizing the Park stipulates that Papago is to be used by
Phoenix, Tempe, SRP, Fish & Game (Zoo), Army, AZ Cactus Society (Botanical) and Highway Department
(rights-of-way). These agreements also say that Phoenix is prohibited from selling or transferring, or
attempting to sell or transfer, areas of the park. Can you please confirm this statement?

3) The Giants, a for-profit entity, has taken possession of the park area. The result: less desert. How does
this match with the Papago Masterplan?

4) How does city keep destroying this park and blatantly ignore the Papago masterplan? Where was the
community outreach?

Is the City of Phoenix aware that there is document that transferred Papago Saguaro National
Monument to the State of Arizona? If not, please see attached. This patent states: “This patent is issued
upon the express condition, that the lands so granted shall be used only for municipal, park, recreation, or
public convenience purposes, and if the lands or any part thereof, shall be abandoned for such use, such
lands, or such part, shall revert to the United States” -signed President Franklin D. Roosevelt

Exhibit D—Emails. Page 117

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 39 of 45

How is a private, for profit, baseball stadium "public convenience purpose"?
We kindly ask that the Councilmember review these items, as well as a lengthier list of questions
attached. We are more than happy to meet with the councilmember at the Park for a visual tour.
Thanks, Lasse Norgaard-Larsen / The Friends of Papago Park team

Date: February 11, 2020: From Phoenix Council District 6 To Phoenix Officials - Re: Giants Project
(Email from Phoenix Councilman saying Phoenix owns the Land and they can do what they want, and
some other irrelevant facts)

Good Morning,

The City of Phoenix owns the Papago Baseball Complex located at 1802 N. 64th Street. This site was
constructed to serve as a basebail facility in 1994 when the City of Phoenix entered into a Sports Facility
Use Agreement with the Oakland Athletics who operated the facility until 2014. In 2016, Phoenix entered
into a letter of agreement with the City of Scottsdale to allow the San Francisco Giants to utilize the
Papago Baseball Complex. The letter also expressed Scottsdale’s intent to explore the possibility of
permanently relocating the Giants player development program to this site.

On March 22, 2018, the Parks and Recreation Board granted authorization to recommend City
Council approval of an ordinance authorizing the City Manager to enter into an Intergovernmental
Agreement with the City of Scottsdale for the improvement, operations, maintenance and use of the
Papago baseball fields for Major League Baseball. On April 18, 2018, the Phoenix City Council granted this
approval. The agreement between the City of Phoenix and the City of Scottsdale was executed on
November 26, 2018. The agreement between the City of Phoenix and Scottsdale, grants Scottsdale the
authority to sublease the Facility to the San Francisco Giants.

In June 2019, the Scottsdale City Council granted approval for a sublease agreement with the San
Francisco Giants for use of the facility. Additionally, Scottsdale held an open house with the community on
June 26, 2019. Per the agreement, the San Francisco Giants will operate the facility in a similar fashion as
the Oakland Athletics did for 20 years. They will implement facility improvements, be responsible for
operations and maintenance, allow community use and pay annual rent to the City of Phoenix beginning in
2022. Annual rent begins at $50,000 per year and escalates to $75,000 by the end of the contract term.
The partnership between the City of Phoenix and Scottsdale will also result in an annual savings of
approximately $850,000 per year to the City of Phoenix.

The total land area referenced in the agreement is approximately 36.75 acres. As listed in the
agreement, this is an approximate total of acreage. The fence line of the current construction site will
continue to shift throughout the project based on the work being performed and may make it appear to be
more or less than the 36.75 acres. The asphalt area referenced was installed with approval from the City of
Phoenix to serve as a temporary overflow parking lot to accommodate parking for larger tournaments held
throughout the year. The overflow parking lot prohibits people from parking in other non-designated
areas, including desert areas. This will be removed and revegetated after completion of the project in
2021.

A master plan was developed in 1998 to help restore the beauty and character of Papago Park. A
one-year effort, led by a 15-member steering committee and open to public comment, provided a final
Master Plan. In 2010, a more comprehensive regional Master Plan for Papago Park was developed; and
nearby Tempe Papago Park and Scottsdale Canal Park were included as part of an effort to develop one
Great American Park. The consulting team and four key municipal stakeholders, the City of Phoenix, Salt
River Pima-Maricopa Indian Community, City of Tempe and City of Scottsdale reviewed previous master

Exhibit D—Emails _. Page 118

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 40 of 45

plans, involved staff and solicited community input to expand upon the original effort to provide
recommendations for managing natural elements of the park, while also providing direction for developing
the area as appropriate, while maintaining the vision and mission of the park.

The City of Phoenix Parks and Recreation Department continues to use the 2010 Master Plan as a
guide in managing the natural elements of the park and providing recreation use that is appropriate and
beneficial for the community.

Best, Office of Councilman DiCiccio

Date: February 12, 2020: From A. Deal To: Friends of Papago - Re: Giants Project
(Arthur and Lasse meet; they had pursued same objectives unknowingly. Image below of interview by
Giants personal in sports media shows that from the very start of project it was a complete tear down of
old facility — never just a ‘remodel’ but a complete rebuild ‘from scratch ‘ of a new, larger facility)

It was good to meet you today, Lasse. Lets see what happens and where it goes. | will do my best
to make a dent in their plans for developing the park. | am sure we don't know the whole story, yet.

i am attaching some documents for you... Arthur

Giants’ focus on player development
includes massive facilities upgrade

Sry 44am Paeeravit Jactuany OS. 20R0 PbS a Abe

nbecsports.com/bayares, giants giants-focus-piayer-development-inciiides-massive-facilities-upgrade

For months, the Giants were coy about the new
dimensions of Oracle Park, preferring to keep
all information private until a press release with
renderings went out shortly after the Winter
Meetings.

But some eagie-syed hikers at Papago Buttes
in Phoenix might have unknowingly gotten a
sneak peak of the changes to Triples Alley.

The Giants are just breaking ground on a state
of the art minor league facility in the shadow of
the Buttes, where Phoenix turns into Scottsdale. The complex, which is a three-mile drive
from Scottsdale Stadium, will have the latest in baseball technology, a sprawling new weight
room and modern rehab facilities that the Giants believe will vault them from the bottom of
the league to the top in terms of minor league facilities, but the coolest feature might be a
very simple one.

 

The Giants plan to have six fields at their new facility, one of which will have the exact outfisld
dimensions of Candiestick Park. An adjacent field is being built with the new dimensions of
Oracie Park.

To Keep up in what has become an arms race of sorts, the Giants are Investing more than
$50 million to rebuild Papago -- where A‘’s minor leaques used to train — from scratch

"We're not going from league average to something new," farm director Kyle Haines said.
“We're going from the smallest square footage minor leaque facility in all of Major League
Baseball to this.”

VVhen it's finished, Papago will give the Giants a year-round facility in Phoenix that will match
or exceed what their division rivals have done in the area. They'll have two more fields than
the current facility and they are being placed strategically for players" benefits, making it
easier for prospects to get their work done and for coaches to schedule workouts.

“We kept a coupie of existing field footprints, but to be abla to level the bhulding and say what
do we need, that's something we've been wishing for for a long time,” Haines said. "To be
able to build it in our vision -- obviously you can't do everything -- but the fact that you don't
have to work around existing faciites and structures is incredible.”

The Giants are working with a fresh slate, literally tearing the old facility down and rebuilding
from scratch, so much so thatZgiie trees were temporarily removed and put off to the side
so that they could later be replanted around the current construction.

Exhibit D—Emails Page 119

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 41 of 45

Date: Feb. 3, 2020: From Friends of P. Park To Phoenix Officials - Re: Giants Facility Illegal expansion
(Email from FOPP asking about what is happening at old baseball facility. Councilman DiCiccio
responded to this in email of 2/11)

Subject: Giants facility- Papago Park - illegal expansion?

To: "Receptionist.pks@phoenix.gov” <Receptionist.pks@phoenix.gov>

Cc: "Council.district6@phoenix.gov" <Council.district6@phoenix.gov>, "Mayor.gallego@phoenix.gov"
<Mayor.gallego@phoenix.gov>, "Citycouncil@scottsdaleaz.gov" <Citycouncil@scottsdaleaz.gov>

Good day City of Phoenix parks department.

We are inquiring about the ongoing construction at Papago Park for the Giants baseball facility
located at the NW corner of McDowell and 64th street.

We would like to raise the following points and questions to the City of Phoenix:
1) We are aware this land was leased to the city of Scottsdale. City of Scottsdale has subleased it to the
Giants. Can you confirm?
2) The expansion appears to be larger than what original plans had approved. Can we please get detailed
construction maps and drawings that outlines what was approved? Our calculations show approximately
36 acres was “approved", but current construction appears to be 41+ acres. The original facility was 30
acres.
3) The 1937, 1959 and 1961 agreements formalizing the Park stipulates that Papago is to be used by
Phoenix, Tempe, SRP, Fish & Game (Zoo), Army, AZ Cactus Society (Botanical) and Highway Department
(rights-of-way). These agreements also say that Phoenix is prohibited from selling or transferring, or
attempting to sell or transfer, areas of the park. Can you please confirm this statement?
4) The Giants, a for-profit entity, has taken possession of the park area. The result: less desert. How does
this match with the Papago Masterplan?
5) How does city keep destroying this park and blatantly ignore the Papago masterplan? Where was the
community outreach?

Thank you in advance,

Lasse Norgaard-Larsen / The Friends of Papago Park team

E-mail: friendsofpapago@gmail.com Web: www.facebook.com/friendsofpapago/ [facebook.com]

Date: Nov. 2, 2019: To Pamphlet for neighborhood - Re: Baseball Facility
(Pamphlet handed to Mayor Jim Lane of Scottsdale at neighborhood picnic, asking about what is going
at Papago Park)

You may have noticed the large, long green construction (temporary) fence erected around what
was the City of Phoenix baseball facility at the corner of 64" street and McDowell. This is the result of a
joint venture by Phoenix, Scottsdale and the Giants to “keep the Giants in the Valley, without any cost to
the City of Phoenix”, as stated in a Fox10 report. According to that report, “The proposed plan involves the
City of Scottsdale leasing the complex for 35 years and spending $35 million along with the Giants to
upgrade the facility, adding a parking lot and also improving hiking trails in the area.”

| was curious about this enterprise; it looked like another land grab (remember the “Papago Park
Master Plan of 2010?), so | tried to find out what is going on, as follows...

First of all, they are expanding the baseball area, adding 2 fields and other facilities. In plain English:

less Papago Park.

Exhibit D—Emails . Page 120

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 42 of 45

The City of Phoenix (which owns the area) leased the facility to Scottsdale, which then subleased it
to the Giants (Contract No. 2019-104-COS). The facility is defined as having an area of approximately 36.75
acres. This is called the Master Lease in all relevant documentation.

The Giants seem to be building a facility with 40-42 acres, based upon official communication
between the Giants and Scottsdale and data from Maricopa County Land survey website, that also
calculates area.

The City of Scottsdale has signed a Lease (35 years + 10) with the Giants relating to the
development of the facility.

The Giants will pay an annual rent for the baseball facility of $60 — 75,000 until 2053. Pretty good
price for 36 — 42 acres of prime real estate.

According to COS Resolution No. 11497, the city of Scottsdale is financing the renovation of the
downtown Stadium with $17.2 million Municipal Property Bonds (no voter approval required!). Resolution
No. 11455 authorizes a further $16.6 for the multi-use stadium facility, for a total of $39.4 million. This is a
lot of money for the downtown stadium. It is not clear, contrary to the Fox News report mentioned, who is
paying for the remodel of the baseball facility at Papago Park. It may be just the Giants, or not.

Nov 2018 The City of Scottsdale signed a 252-page sublease with the Giants, giving them all the terms,
covenants and conditions contained in the Master Lease. (Full control over area), According to the
provisions of the sublease (2a), in the event of conflicts, the sublease overrules the lease. Nice.

The reason the sublease is so big is that it includes a complete copy of the failed, not approved and
generally hated 130-page Papago Park Master Plan, from 2010. | went to many meetings about this vague
proposal that was severely criticized by Sherwood people and many, many others. There is a murky
reference to this (the 2010 Plan) and other laws passed about Papago Park in the exhibits as "permitted
Encumbrances". (Note 2/2020: Actually the plan was approved but ignored.)

The only good thing about the 2010 plan is that it recognizes the need for “continuity” between
parts of Papago Park, which was cut in two (or three) by the building of McDowell Road around 1960 (?). In
fact, all plans developed for the Park since 1964 recognize this issue, but do nothing about it.

Now some history: The Nov 1937 US land grant transferring Papago Park to Arizona says the
following:

This patent is issued upon the express cordition, that the lands
so granted shall be used only for municipal, park, raoreation, or
public-conveniense purposes, end if the lands or any part thereof,

‘shall be abenfgned for such use, such lands, or gach part, shall

_ vevert to the United States, . 41 ole Te. 1 of. Qpyotepnl of, Transfert
in a 1959 Condition of Sale document, the recognized leases for Papago park are Phoenix, Tempe,

SRP, Fish & Game (Zoo), Army, AZ Cactus Society (Botanical) and Highway Department and right-of-ways.
These are all government entities, utilities, or non-profit organizations.

in August 1964, in a state of Arizona document, “Municipal use” is defined as a baseball stadium for
commercial enterprise (item g). The fact is that the baseball stadium was built and it located 1.3 miles
south of the Giants facility.

With the Master Lease and Sub-Lease to the Giants, for the first time ever, part of Papago Park
has been leased to a large, private enterprise. The Giants have basically been given full control over 36-
40 acres of Papago Park to a corporation. This creates a precedent that is troublesome. What next?
Harkins? Apartments? Casinos? Maybe the “Enterprise Center in the 2010 Plan?

Exhibit D—Emails Page 121

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 43 of 45

My thoughts. | looked into this because | am tired of the periodic land grabs for Papago Park. The
whole thing is problematic. It is a good deal for Phoenix and the Giants, but not so much for the citizens
and taxpayers of Scottsdale. Why is the 2010 Park Plan included in the sublease? Who is pushing this so
hard? | really have nothing against the Giants use of the facility, but the whole thing stinks.

If they want to do something good nice for the people of the Valley, they could take their money
and rebuild the old historic amphitheater right next to the baseball facility. | am talking about putting 150
yards of McDowell underground so that once again people can enjoy music and live performances in one
of the most spectacular settings in Arizona. | am probably one of the few people around that has had the
pleasure of listening to concerts from those stone seats, in the 1950s (McDowell did not go through back
then) or having a picnic at Sunset point across the way. Why can’t we get a signed statement from these
entities declaring that not another square foot of desert will ever be taken for any use, with the
exception of restoring the ancient amphitheater. Let Scottsdale, Phoenix and the Giants do something nice
for Papago Park and the people.

Date: Oct 18, 2019: From A. Deal To (neighbor) - Re: Baseball Facility
(Email about attempts to secure more information and copies of leases for use of Papago Park)
Hi George,

Tess, The Scottsdale clerk sent a link to the "Master Lease”. It is a huge file and not able to attach
to email You must get a code to download directly from Scottsdale server.
The primary reason it is so big is that it includes a complete copy of the failed, not approved and generally
hated 130-page Papago Park Master Plan, from 2010. | went to many meetings about this vague proposal
that was severely criticized by Sherwood people and many many others. | thought it was dead and buried
but behold it has come to life as Exhibit F on the Master Lease. | guess it was killed with a plastic stake ora
golden bullet, so it has risen again. There is a murky reference to this and other laws passed about Papago
Park in the exhibits as "permitted Encumbrances".

| have no idea why it is there because that 2010 Master Plan has nothing to do with the Giants

baseball facility and current events, as least
7S twesryscamctanterap 40 HE art tes ae me as far as | know.
GR ara | ran the approximate land
measurements in exhibit A (In most

documents, written in incomprehensible
surveyorese) thru the Maricopa County GIS
system The 36.75 acres leased by Phoenix
~1| to Scottsdale and subleased to the Giants
comes out to about 42 acres using the "Site
Pian" of June 2019 provided by
“| Scottsdale. No surprise there. See
, | attached graphics.
Today ! requested Contract 2019-
| 039-COS. Hopefully it should provide
y financial data (scarce so far) for
~ agreements between Scottsdale, Glants
and Charros. The clerk must hate me by
now. That's it for one day. Arthur

  
  
  
 

 

 

Measureurent Result
LB27 485, 7 8q Fest

hab at

 

 

   
 

 

 

treet shes:
~ Ramp
i, Tanterah*
ge Th eeal
Phrevrane
PLAS Lines
ia Beatin bins

Stats

CR RI tote)

 

drcerdet

Exhibit D—Emails . Page 122

 

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 44 of 45

Date: Sept 28, 2019: From A. Deal To (neighbor) - Re: Baseball Facility
(Email to neighbor about getting information about baseball area project. Notice long green fence in
pictures cutting through desert areas — this is extent of new facility under construction. )

Exhibit D—Eimails Page 123

 

George, | received an email from Mr.
Bill Murphy (Scottsdale) about my question
(see below) but he didn't really answer my
questions or provide any of the docs that |
requested. | had already seen the link he
included. In fact, it was where | found his
name.

| would prefer to focus on the Papago
Park facility, because | have a 65 year
attachment to area and in this time | have
seen it change and shrink. Every 5 to 10
years people come up with ideas about how
to improve the park, which usually means
less park. The long-term concession to a
private entity (Giants) is particularly grating.
Somewhere | have a copy of the
proclamation by the US gov turning Papago
Park over to Arizona. Later, Arizona split it
and gave parts to Tempe and Phoenix (and
the Army). fam sure all parties are bound to
the conditions of the 1914 (?) proclamation
(not that it has ever been followed).

This morning, | took more pictures.
Attached are 2 pics of the area and an update
of the map showing the fence. As far as |
know, that fence is recent. It may also just be
a temporary barrier to be taken down later.

What | really want to see are the
documents (items 2 and 3) that | requested

«, of Mr. Murphy. If they make this difficult |

will keep trying. After all, a city contract or
agreement is a public document and so there
should be no problem.

! really don't have time to pursue the
matter now, since | have to go abroad and
talk to my daughter about protesters and
chinese tanks. | will miss the GAIN meeting
next week. Oh well... But | really want to
see those agreements.

Take care

 
Case 2:20-cv-02467-GMS Document 1-4 Filed 12/23/20 Page 45 of 45

Date: Sept 27, 2019: From Bill Murphy To A. Deal Re: Papago Park
(First email from Scottsdale explaining the Giants project at Papago Park)
Mr. Deal,

We have been working with the City of Phoenix on a long term 35 year lease of the Papago Sports
Complex which was approved by the City Council in Phoenix in April 2018, and formalized in our contract
with the San Francisco Giants on June 11,2019. The City of Scottsdale hosted a Open House at the Papago
Golf Course on June 26, 2019 to provide the adjacent community design and construction schedules for
the Giants to begin the renovation work at the Papago Sports Complex. That renovation work began in
July and will continue until the take up occupancy in January 2021. Here is a link for your convenience of
the agenda item approved on June 11°. It is under regular item
#24Ahttps://www.scottsdaleaz.gov/council/meeting-information/agendas-minutes.

If you like to discuss further | am happy to discuss.

Bill Murphy

Date: Sept 27, 2019: From A. Deal To Bill Murphy Re: Papago Park
(First email asking for information about what was happening at Papago Park. | had been walking a trail
in Papago park when | came to a large green fence across the trail, preventing me from walking down to
the softball area. This, obviously, was not just a ‘remodel’ of the old baseball facility)
To: Murphy, Bill <bmurphy@Scottsdaleaz.Gov>
Subject: Papago park
Dear Sir,

| am curious about what is happening at the Papago Park Sports facility. | was told by park
personnel that the City of Phoenix, City of Scottsdale, the Charros(?) and the Giants sports team are doing
a major re-development of the facility at the corner of 64th and McDowell.

| was told you did a presentation on this subject.

Please provide the content of that presentation
a copy of any agreement between city of Phoenix and city of Scottsdale relating to use and/or
development of a baseball facility at Papago Park, since 2018. (please send) a copy of any agreement
between city of Scottsdale and the Giants relating to use and/or development of a baseball facility at
Papago Park.

Thank you, Arthur Deal

(End of Exhibit D - Emails)

Exhibit D-—Emails Page 124

 

 
